19-23649-rdd         Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27                     Main Document
                                               Pg 1 of 79



AKIN GUMP STRAUSS HAUER & FELD LLP
Ira S. Dizengoff
Arik Preis
Mitchell Hurley
Sara L. Brauner
Edan Lisovicz
One Bryant Park
New York, New York 10036
Telephone: (212) 872-1000
Facsimile: (212) 872-1002

Counsel to the Official Committee of Unsecured
Creditors of Purdue Pharma L.P., et al.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                  :
    In re:                                                        :    Chapter 11
                                                                  :
    PURDUE PHARMA L.P., et al.,                                   :    Case No. 19-23649 (RDD)
                                                                  :
                                  Debtors.1                       :    (Jointly Administered)
                                                                  :

     SUMMARY COVER SHEET TO THE FIFTH INTERIM FEE APPLICATION OF
     AKIN GUMP STRAUSS HAUER & FELD LLP AS COUNSEL TO THE OFFICIAL
    COMMITTEE OF UNSECURED CREDITORS OF PURDUE PHARMA L.P., ET AL.,
      FOR ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
        REIMBURSEMENT OF EXPENSES INCURRED FOR THE PERIOD OF
           FEBRUARY 1, 2021 THROUGH AND INCLUDING MAY 31, 2021

             In accordance with the Local Bankruptcy Rules for the Southern District of New York,

Akin Gump Strauss Hauer & Feld LLP (“Akin Gump”), counsel to the Official Committee of

Unsecured Creditors of Purdue Pharma L.P. and its affiliated debtors and debtors in possession



1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF L.P. (0495), SVC Pharma L.P. (5717) and SVC
Pharma Inc. (4014).
19-23649-rdd         Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27                   Main Document
                                              Pg 2 of 79



submits this summary (the “Summary”) of fees and expenses sought as actual, reasonable and

necessary in the fee application to which the Summary is attached (the “Application”)2 for the

period from February 1, 2021 through and including May 31, 2021 (the “Compensation Period”).

          Akin Gump submits the Application as its fifth interim fee application in accordance with

the Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses for

Retained Professionals, dated November 21, 2019 [ECF No. 529] (the “Interim Compensation

Order”).

    General Information
    Name of Applicant:                                      Akin Gump
    Authorized to Provide Services to:                      The Official Committee of Unsecured
                                                            Creditors of Purdue Pharma L.P., et al.
    Petition Date:                                          September 15, 2019
    Retention Date:                                         November 21, 2019, nunc pro tunc to
                                                            September 26, 2019
    Prior Applications:                                     4
    Summary of Fees and Expenses Sought in this Application
    Time Period Covered by this Application:                February 1, 2021 through and including May
                                                            31, 2021
    Amount of Compensation Sought as Actual,                $8,389,582.50
    Reasonable and Necessary for the
    Compensation Period:
    Amount of Expense Reimbursement Sought                  $478,594.23
    as Actual, Reasonable and Necessary for the
    Compensation Period:
    Total Compensation and Expenses Requested               $8,868,176.73
    for the Compensation Period:
    Summary of Past Requests for Compensation and Prior Payments
    Total Compensation Approved by Interim                  $66,742,807.503
    Order to Date:

2
  Capitalized terms used but not defined in the Summary shall have the meanings ascribed to such terms in the
Application.
3
  On May 15, 2020, the Court entered an order [ECF No. 1159] allowing the fees and expenses requested by Akin
Gump in the First Interim Fee Application, but deferring payment of all unpaid amounts pending review by the Fee

                                                       ii
19-23649-rdd        Doc 3212        Filed 07/15/21 Entered 07/15/21 19:07:27                      Main Document
                                                Pg 3 of 79



 Total Expenses Approved by Interim Order to                    $3,364,048.98
 Date:
 Total Allowed Compensation Paid to Date:                       $66,742,807.50
 Total Allowed Expenses Paid to Date:                           $3,364,048.98
 Compensation Sought in this Application                        $3,876,724.40
 Already Paid Pursuant to the Interim
 Compensation Order But Not Yet Allowed
 (80% of Fees for the period from February 1,
 2021 through and including March 31,
 2021):4
 Expenses Sought in this Application Already                    $297,181.82
 Paid Pursuant to the Interim Compensation
 Order But Not Yet Allowed (100% of
 Expenses for the period from February 1,
 2021 through and including March 31, 2021):
 Total Compensation and Expenses Sought in                      $7,190,260.23
 this Application Already Paid Pursuant to the
 Interim Compensation Order But Not Yet
 Allowed:
 Total Compensation and Expenses Sought in                      $1,677,916.50
 this Application Not Yet Paid:


Examiner of the First through Fourth Monthly Fee Statements. Following such review, Akin Gump agreed to certain
reductions proposed by the Fee Examiner, and on June 26, 2020, the Court entered an order [ECF No. 1306]
authorizing and directing payment of $1,841,909.25 of the $1,967,649.00 held back amount, which amount was
received on July 6, 2020. On September 2, 2020, the Court entered an order [ECF No. 1649] allowing the fees and
expenses requested by Akin Gump in the Second Interim Fee Application in the total amount of $17,644,573.70,
reflecting a fee reduction of $154,951.00 proposed by the Fee Examiner and agreed to by Akin Gump. On December
16, 2020, the Court entered an order [ECF No. 2144] allowing the fees and expenses requested by Akin Gump in the
Third Interim Fee Application in the total amount of $23,354,168.98, reflecting a fee reduction of $104,373.25 and an
expense reduction of $12,528.06 proposed by the Fee Examiner and agreed to by Akin Gump. On April 22, 2021, the
Court entered an order [ECF No. 2698] allowing the fees and expenses requested by Akin Gump in the Fourth Interim
Fee Application in the total amount of $17,613,290.00, reflecting a fee reduction of $69,671.00 and an expense
reduction of $447.98 proposed by the Fee Examiner and agreed to by Akin Gump. The “Total Compensation
Approved by Interim Order to Date” ($66,742,807.50) reflects the aforementioned reductions.
4
  As of the date of this Application, Akin Gump has filed monthly fee statements for each month comprising the
Compensation Period. Pursuant to the Interim Compensation Order, Akin Gump has received 80% of the fees
requested and 100% of the expenses requested by each such Monthly Fee Statement, other than for the Nineteenth
and Twentieth Monthly Fee Statements, for which it has not yet received compensation for any fees or reimbursement
of expenses. Akin Gump anticipates that it will receive 80% of the fees requested and 100% of the expenses requested
in its Nineteenth and Twentieth Monthly Fee Statements before the hearing on this Application. If such fees and
expenses are paid as anticipated, as of the date of the hearing on this Application: (i) the total compensation sought
in this Application already paid pursuant to the Interim Compensation Order but not yet allowed will be $6,711,666.00;
(ii) the total expenses sought in this Application already paid pursuant to the Interim Compensation Order but not yet
allowed will be $478,594.23; (iii) the total compensation and expenses sought in this Application already paid pursuant
to the Interim Compensation Order but not yet allowed will be $7,190,260.23; and (iv) the total compensation and
expenses sought in this Application not yet paid will be $1,677,916.50.

                                                          iii
19-23649-rdd        Doc 3212         Filed 07/15/21 Entered 07/15/21 19:07:27                      Main Document
                                                 Pg 4 of 79



    Voluntary Fee Waiver and Expense Reduction                 $654,538.165
    in this Compensation Period:
    Summary of Rates and Other Related Information for the Compensation Period
    Blended Rate in this Application for All                   $1,066.90
    Attorneys:
    Blended Rate in this Application for All                   $930.09
    Timekeepers:
    Number of Timekeepers Included in this                     78 (59 attorneys; 19 paraprofessionals and
    Application:                                               other non-legal staff)
    Number of Attorneys Billing Fewer than 15                  9
    Hours to the Case During the Compensation
    Period:
    Increase in Rates Since Date of Retention:                 26
    Interim or Final Application:                              Interim




5
  Prior to filing its Monthly Fee Statements for the Compensation Period, Akin Gump voluntarily reduced its fees by
the aggregate amount of $654,520.50 and reduced its expenses by $17.66 to comply with section F of the General
Order M-447, Amended Guidelines for Fees and Disbursements for Professionals in Southern District of New York
Bankruptcy Cases, dated January 29, 2013. In the Chapter 11 Cases to date, Akin Gump has reduced its fees by the
aggregate amount of $8,086,510.16, which amount includes, in addition to the above voluntary amount for the
Compensation Period: (i) $362,267.00 of voluntary fee reductions applied prior to the filing of each Monthly Fee
Statement for the First Interim Fee Period; (ii) a $125,739.75 fee reduction for the First Interim Fee Period pursuant
to an agreement with the Fee Examiner; (iii) $866,524.00 of voluntary fee reductions applied prior to the filing of each
Monthly Fee Statement for the Second Interim Fee Period; (iv) a $154,951.00 fee reduction for the Second Interim
Fee Period pursuant to an agreement with the Fee Examiner; (v) $4,059,658.00 of voluntary fee reductions applied
prior to the filing of each Monthly Fee Statement for the Third Interim Fee Period; (vi) a $104,373.25 fee reduction
for the Third Interim Fee Period pursuant to an agreement with the Fee Examiner; (vii) $1,688,788.00 of voluntary
fee reductions applied prior to the filing of each Monthly Fee Statement for the Fourth Interim Fee Period; and (viii)
a $69,671.00 fee reduction for the Fourth Interim Fee Period pursuant to an agreement with the Fee Examiner. Akin
Gump does not and will not seek payment of the foregoing fees and expenses in this Application or any other
application. For the avoidance of doubt, the foregoing voluntary reductions are not based on any determination that
such fees are not appropriate or compensable.
6
  Akin Gump increased its rates on January 1, 2020 and January 1, 2021, consistent with its customary practice and
as disclosed in the Akin Retention Application and the Fourth Supplemental Declaration of Arik Preis in Support of
the Application of the Official Committee of Unsecured Creditors of Purdue Pharma, L.P., et al. to Retain and Employ
Akin Gump Strauss Hauer & Feld LLP, Nunc Pro Tunc, to September 26, 2019, dated December 17, 2020 [ECF No.
2151].

                                                          iv
19-23649-rdd     Doc 3212         Filed 07/15/21 Entered 07/15/21 19:07:27               Main Document
                                              Pg 5 of 79



 SUMMARY OF MONTHLY FEE STATEMENTS IN THE COMPENSATION PERIOD

 Docket                             Fees         Expenses
 Number     Period Covered       Requested      Requested      Fees Paid      Expenses Paid   Total Unpaid
  2796     02/1/21 – 02/28/21   $2,476,856.00   $286,755.59   $1,981,484.80     $286,755.59    $495,371.20
   2994    03/1/21 – 03/31/21   $2,369,049.50    $10,426.23   $1,895,239.60      $10,426.23    $473,809.90
   3081    04/1/21 – 04/30/21   $1,918,035.00   $121,982.54          $0.00            $0.00   $2,040,017.54
   3174    05/1/21 – 05/31/21   $1,625,642.00    $59,429.87          $0.00            $0.00   $1,685,071.87
  Totals                        $8,389,582.50   $478,594.23   $3,876,724.40     $297,181.82   $4,694,270.51


Summary of Any Objections to Monthly Fee Statements: None

Compensation and Expenses Sought in This Application Not Yet Paid: $4,694,270.51




                                                      v
19-23649-rdd       Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27   Main Document
                                            Pg 6 of 79



                   COMPENSATION BY PROFESSIONAL
           FEBRUARY 1, 2021 THROUGH AND INCLUDING MAY 31, 2021


       Partners          Department         Year of    Rate      Total       Total
                                           Admission             Hours   Compensation
 Sara Brauner             Financial          2011    $1,265.00     566.9   $717,128.50
                         Restructuring
 Cono Carrano             Intellectual       1994    $1,235.00       6.7       $8,274.50
                           Property
 Olivier De Moor              Tax            2009    $1,235.00      48.4      $59,774.00
 Ira Dizengoff            Financial          1992    $1,655.00      19.4      $32,107.00
                         Restructuring
 Shawn Hanson               Litigation       1983    $1,195.00      43.3      $51,743.50
 Mitchell Hurley            Litigation       1997    $1,655.00     237.2     $392,566.00
 Howard Jacobson               Tax           1979    $1,310.00     141.9     $185,889.00
 Stephen Kho              International      1998    $1,330.00      12.1      $16,093.00
                              Trade
 Jeffrey Kochian          Corporate          2000    $1,450.00      39.2      $56,840.00
 Eli Miller               Corporate          2009    $1,135.00     449.4     $510,069.00
 Arik Preis               Financial          2001    $1,655.00     578.4     $957,252.00
                         Restructuring
 Corey Roush               Litigation        2000    $1,195.00       6.3       $7,528.50
 Elizabeth Scott           Litigation        2007    $1,135.00      93.4     $106,009.00
 Joseph Sorkin             Litigation        2001    $1,425.00      77.6     $110,580.00
 David Vondle             Intellectual       2002    $1,175.00      89.9     $105,632.50
                           Property
 Scott Welkis                 Corporate      1997    $1,450.00      240.3   $348,435.00
 Partner Total                                                    2,677.7 $3,697,999.00
  Senior Counsel &       Department         Year of    Rate      Total        Total
       Counsel                             Admission             Hours    Compensation
 Melissa Gibson           Intellectual       2010    $1,005.00      175.4   $176,277.00
                           Property
 Elizabeth Harris             Tax            1987    $1,125.00     186.9     $210,262.50
 Matthew Hartman          Intellectual       2010    $1,000.00      77.9      $77,900.00
                           Property
 Kristi Kirksey               Tax            2014    $1,045.00      70.0      $73,150.00
 Edan Lisovicz            Financial          2014    $1,045.00     464.7     $485,611.50
                         Restructuring
 Matthew Lloyd                Litigation     2012     $980.00       27.9      $27,342.00


                                                vi
19-23649-rdd     Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27      Main Document
                                          Pg 7 of 79



 Anthony Loring          Financial         2017      $1,010.00      85.0       $85,850.00
                        Restructuring
 Clayton Matheson           Litigation     2010      $1,000.00      24.6       $24,600.00
 Brennan Meier              Litigation     2012       $980.00       68.1       $66,738.00
 Erin Parlar                Litigation     2015      $1,005.00      68.4       $68,742.00
 Nicholas Petree            Litigation     2012       $980.00       97.6       $95,648.00
 Katherine Porter           Litigation     2011      $1,145.00     144.1      $164,994.50
 Jillie Richards            Litigation     2007       $935.00       17.8       $16,643.00
 Peretz Riesenberg             Tax         2016       $985.00       14.7       $14,479.50
 J. Matthew Schmitten       Litigation     2020       $935.00        9.3        $8,695.50

 M. Todd Tuten           Public Law        N/A       $1,095.00        7.8       $8,541.00
                         and Policy
 Jonathan Underwood      Intellectual      2014      $935.00        63.4       $59,279.00
                          Property
 Molly Whitman              Litigation     2013       $960.00       24.7       $23,712.00
 Dennis Windscheffel        Litigation     2004      $1,020.00     251.9      $256,938.00

  Senior Counsel & Counsel Total                                  2,019.0   $2,092,830.00

      Associates        Department        Year of      Rate      Total       Total
                                         Admission               Hours   Compensation
 Sudhana Bajracharya       Health          2018      $785.00       113.2    $88,862.00
 Brooks Barker           Financial         2018      $895.00       234.1   $209,519.50
                        Restructuring
 Megi Belegu             Litigation        2020      $695.00       297.2      $206,554.00
 Marc Caplan                 Tax           2019      $785.00        23.2       $18,212.00
 Alan Carrillo           Financial         2018      $735.00         5.1        $3,748.50
                        Restructuring
 Jess Coleman            Financial         2020      $735.00       104.5       $76,807.50
                        Restructuring
 Sanzana Faroque         Corporate         2020      $695.00        41.4       $28,773.00
 Madison Gardiner        Financial         2020      $735.00        58.3       $42,850.50
                        Restructuring
 Lisa Garrett            Corporate         2017      $785.00        46.2       $36,267.00
 Patrick Glackin          Litigation       2019      $770.00        29.6       $22,792.00
 Nina Goepfert            Litigation       2018      $855.00         9.0        $7,695.00
 Tania Iakovenko-       International      2019      $650.00       112.4       $73,060.00
 Grässer                    Trade
 Srishti Kalro              Litigation     2012      $940.00        69.6       $65,424.00

                                             vii
19-23649-rdd       Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27    Main Document
                                            Pg 8 of 79



 Rachel Kurzweil               Health        2015      $870.00      10.3        $8,961.00
 Joseph Lumley                Corporate      2020      $855.00      25.8       $22,059.00
 McKenzie Miller              Litigation     2020      $625.00     222.4      $139,000.00
 Mouna Moussaoui              Litigation     2018      $770.00       5.7        $4,389.00
 Oluwaremilekun               Litigation     2020      $625.00      18.4       $11,500.00
 Ojurongbe
 Jennifer Poon            Litigation         2016      $940.00      44.3       $41,642.00
 James Salwen             Financial          2017      $895.00     511.4      $457,703.00
                         Restructuring
 Anthony Sierra           Intellectual       2019      $625.00     144.1       $90,062.50
                           Property
 Joshua Tate              Litigation         2019      $625.00      20.4       $12,750.00
 Izabelle Tully           Litigation         2020      $695.00     215.3      $149,633.50
 Grace Zhu                Financial          2021      $650.00     187.3      $121,745.00
                         Restructuring
  Associate Total                                                 2,549.2   $1,940,010.00
  Staff Attorneys and    Department         Year of     Rate     Total         Total
   Paraprofessionals                       Admission             Hours      Compensation
 Anna Anisimova           Law Clerk,         N/A       $360.00     111.4       $40,104.00
                          Litigation
 Frank Castro                 Paralegal,     N/A       $370.00     184.3       $68,191.00
                              Litigation
 Daniel Chau              EDiscovery         N/A       $390.00     142.1       $55,419.00
 Suzanne Csizmadia         Paralegal,        N/A       $350.00     117.0       $40,950.00
                          Intellectual
                           Property
 Sallie Henry                 Paralegal,     N/A       $370.00      61.7       $22,829.00
                              Corporate
 Kareen Ejoh                  Paralegal,     N/A       $300.00      81.5       $24,450.00
                              Litigation
 Rachael Fizette          Paralegal,         N/A       $245.00      12.5        $3,062.50
                          Financial
                         Restructuring
 Amy Laaraj                   Paralegal,     N/A       $370.00     474.6      $175,602.00
                              Litigation
 Brenda Kemp              Paralegal,         N/A       $390.00      10.2        $3,978.00
                          Financial
                         Restructuring




                                               viii
19-23649-rdd     Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27    Main Document
                                          Pg 9 of 79



 Dagmara Krasa-         Paralegal,        N/A       $440.00      232.6      $102,344.00
 Berstell               Financial
                       Restructuring
 Jennifer Langmack          Paralegal,    N/A       $370.00       16.7        $6,179.00
                            Litigation
 Donna Moye                  Practice     2001      $545.00       56.4       $30,738.00
                            Attorney,
                            Litigation
 Kelsey Robins          Paralegal,        N/A       $245.00         7.6       $1,862.00
                        Financial
                       Restructuring
 Gisselle Singleton     EDiscovery        N/A       $390.00       64.1       $24,999.00
 Risa Slavin             Paralegal,       N/A       $410.00       22.0        $9,020.00
                         Litigation
 Camille                    Paralegal,    N/A       $230.00      109.1       $25,093.00
 Schoonmaker                Litigation
 Bennett Walls              Paralegal,    N/A       $230.00       15.7        $3,611.00
                            Litigation
 Elizabeth Watson           Paralegal,    N/A       $260.00       16.9        $4,394.00
                            Corporate
 Karen Woodhouse             Practice     2003      $420.00       37.9       $15,918.00
                            Attorney,
                            Litigation

  Staff Attorneys and Paraprofessional Total                    1,774.3     $658,743.50
 Total Hours / Fees Requested                                   9,020.2   $8,389,582.50




                                               ix
19-23649-rdd   Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27        Main Document
                                       Pg 10 of 79



                 COMPENSATION BY PROJECT CATEGORY
           FEBRUARY 1, 2021 THROUGH AND INCLUDING MAY 31, 2021


 Task                                                 Total Hours
 Code                        Matter                      Billed      Total Value ($)
   2    Case Administration                                   91.0       $56,008.50
   3    Akin Gump Fee Application/Monthly Billing            266.5      $224,518.00
        Reports
   4    Analysis of Other Professional Fee                  117.2       $111,503.00
        Applications/Reports
   6    Retention of Professionals                          182.2        $85,610.00
   7    Creditor Committee Matters/Meetings                 465.5       $540,104.50
        (including 341 meetings)
   8    Hearings and Court Matters/Court                    192.7       $231,731.50
        Preparation
  12    Claims Analysis/Claims Objections (incl.            110.2       $117,806.50
        Motions for Class Proofs of Claim)
  13    Prepetition Transactions (incl. all Sackler        3,966.0    $2,803,143.50
        transactions/ distributions)
  14    Insurance Issues                                    233.1       $257,843.00
  16    Automatic Stay Issues                                35.2        $41,360.00
  17    Adversary Proceedings (including                     31.3        $32,511.50
        Preliminary Injunction Motion)
  18    Tax Issues                                          351.8       $408,809.00
  20    Interaction with/Review of Other Opioid             132.5        $92,560.00
        Companies and Cases
  21    Exclusivity                                            0.8          $588.00
  22    Disclosure Statement/ Solicitation/ Plan/          2,700.7    $3,222,419.50
        Confirmation
  23    Asset Dispositions/363 Asset Sales/Bidding             0.5          $827.50
        Procedures
  31    Business Operations                                   10.2       $13,735.00
  32    Intellectual Property                                 58.9       $69,596.50
  33    Sackler Rule 2004 Discovery                           73.9       $78,907.00
 Total Hours / Fees Incurred:                              9,020.2    $8,389,582.50




                                            x
19-23649-rdd   Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27    Main Document
                                       Pg 11 of 79



                             EXPENSE SUMMARY
           FEBRUARY 1, 2021 THROUGH AND INCLUDING MAY 31, 2021



                       Disbursement Activity                      Amount ($)
 Computerized Legal Research - Lexis - In Contract 30% Discount       $1,463.22
 Computerized Legal Research - Westlaw - In Contract 30%              $4,432.21
 Discount
 Computerized Legal Research - Courtlink- In Contract 50%                $3,000.94
 discount
 Computerized Legal Research - Other                                     $1,567.00
 Courier Service/Messenger Service - Off Site                              $206.30
 Court Costs                                                               $770.00
 Document Retrieval                                                        $179.00
 Meals - Overtime                                                           $25.00
 Meals (100%)                                                               $20.00
 Postage                                                                    $15.31
 Professional Fees - Legal                                             $464,015.04
 Research                                                                  $717.43
 Telephone - Long Distance                                               $1,120.00
 Transcripts                                                               $192.00
 Travel - Ground Transportation                                            $583.89
 Local Transportation - Overtime                                           $286.89
 Total Expenses Requested:                                             $478,594.23




                                            xi
19-23649-rdd         Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27                     Main Document
                                              Pg 12 of 79



AKIN GUMP STRAUSS HAUER & FELD LLP
Ira S. Dizengoff
Arik Preis
Mitchell Hurley
Sara L. Brauner
Edan Lisovicz
One Bryant Park
New York, New York 10036
Telephone: (212) 872-1000
Facsimile: (212) 872-1002

Counsel to the Official Committee of Unsecured
Creditors of Purdue Pharma L.P., et al.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                  :
    In re:                                                        :    Chapter 11
                                                                  :
    PURDUE PHARMA L.P., et al.,                                   :    Case No. 19-23649 (RDD)
                                                                  :
                                  Debtors.1                       :    (Jointly Administered)
                                                                  :

  FIFTH INTERIM FEE APPLICATION OF AKIN GUMP STRAUSS HAUER & FELD
 LLP AS COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
 OF PURDUE PHARMA L.P., ET AL., FOR ALLOWANCE OF COMPENSATION FOR
  SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED FOR
  THE PERIOD OF FEBRUARY 1, 2021 THROUGH AND INCLUDING MAY 31, 2021

             Akin Gump Strauss Hauer & Feld LLP (“Akin Gump”), counsel to the Official Committee

of Unsecured Creditors (the “Committee”) of Purdue Pharma, L.P. and its affiliated debtors and

debtors in possession (collectively, the “Debtors”), hereby submits its fifth application (the

“Application”), pursuant to sections 330(a) and 331 of title 11 of the United States Code (the


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF L.P. (0495), SVC Pharma L.P. (5717) and SVC
Pharma Inc. (4014).
19-23649-rdd    Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27            Main Document
                                         Pg 13 of 79



“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) and Rule 2016-1 of the Local Bankruptcy Rules for the Southern District of New York

(the “Local Bankruptcy Rules”), requesting interim allowance of compensation for services

rendered to the Committee for the period of February 1, 2021 through and including May 31,

2021(the “Compensation Period”) and for reimbursement of expenses incurred in connection

therewith. In support of this Application, Akin Gump submits the declaration of Arik Preis, a

partner at Akin Gump, which is attached hereto as Exhibit A and incorporated by reference into

this Application. In further support of this Application, Akin Gump respectfully states as follows.

                                       INTRODUCTION

       1.      By this Application, Akin Gump seeks: (i) interim allowance of compensation for

the professional services rendered by Akin Gump during the Compensation Period in the amount

of $8,389,582.50, representing 7,238.1 hours of professional services and 1,782.1 hours of

paraprofessional and other non-legal services; and (ii) reimbursement of actual and necessary

expenses incurred by Akin Gump during the Compensation Period in the amount of $478,594.23.

       2.      This Application has been prepared in accordance with the applicable provisions of

the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, the Order Establishing

Procedures for Interim Compensation and Reimbursement of Expenses for Retained Professionals,

dated November 21, 2019 [ECF No. 529] (the “Interim Compensation Order”), the Amended

Guidelines for Fees and Disbursements for Professionals in the Southern District of New York

(June 17, 2013) promulgated pursuant to Local Bankruptcy Rule 2016-1(a) (the “Local

Guidelines”) and the United States Trustee’s Guidelines for Reviewing Applications for

Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330 for Attorneys in




                                                2
19-23649-rdd    Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27           Main Document
                                         Pg 14 of 79



Larger Chapter 11 Cases, 78 Fed. Reg. 36248, effective as of November 1, 2013 (the “U.S. Trustee

Guidelines” and, together with the Local Guidelines, the “Fee Guidelines”).

       3.      The Committee has been given the opportunity to review this Application and the

Co-Chairs (as defined below) have approved the compensation and reimbursement of expenses

requested herein.

                                   JURISDICTION AND VENUE

       4.      This Court has jurisdiction over this Application pursuant to 28 U.S.C. § 1334.

Approval of this Application is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

       5.      Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      The statutory bases for the relief requested herein are Bankruptcy Code sections

330 and 331, Bankruptcy Rule 2016 and Local Bankruptcy Rule 2016-1.

                                         BACKGROUND

A.     The Debtors’ Chapter 11 Cases

       7.      On September 15, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their

businesses as debtors in possession pursuant to Bankruptcy Code sections 1107(a) and 1108. The

Debtors’ chapter 11 cases (the “Chapter 11 Cases”) are jointly administered for procedural

purposes only. No trustee or examiner has been appointed in the Chapter 11 Cases.

       8.      On September 26, 2019 (the “Formation Date”), the Office of the United States

Trustee for Region 2 (the “U.S. Trustee”) appointed the Committee pursuant to Bankruptcy Code

section 1102(a). See Notice of Appointment of Official Committee of Unsecured Creditors, dated

September 27, 2019 [ECF No. 131]. The Committee currently comprises nine members and two




                                                3
19-23649-rdd        Doc 3212        Filed 07/15/21 Entered 07/15/21 19:07:27                     Main Document
                                               Pg 15 of 79



ex officio members.2 The Blue Cross and Blue Shield Association and Ryan Hampton serve as co-

chairs of the Committee (the “Co-Chairs”).

B.      Retention of Akin Gump

        9.       On the Formation Date, the Committee selected Akin Gump as its legal counsel.

On November 5, 2019, the Committee filed the Application of the Official Committee of Unsecured

Creditors of Purdue Pharma L.P. to Retain and Employ Akin Gump Strauss Hauer & Feld LLP as

Counsel, Nunc Pro Tunc to September 26, 2019 [ECF No. 421] (the “Akin Retention

Application”), which was granted by an order of this Court dated November 21, 2019 [ECF No.

522] (the “Akin Retention Order”).3

        10.      The Akin Retention Order authorizes the Committee to retain and employ Akin

Gump as its counsel in the Chapter 11 Cases in accordance with Akin Gump’s normal hourly rates

and disbursement policies, nunc pro tunc to September 26, 2019, all as contemplated by the Akin

Retention Application.         The Akin Retention Order further authorizes Akin Gump to be

compensated on an hourly basis and to be reimbursed for actual and necessary out-of-pocket

expenses.


2
  The Committee comprises the following members: (i) The Blue Cross and Blue Shield Association; (ii) CVS
Caremark Part D Services L.L.C. and CaremarkPCS Health L.L.C.; (iii) Cheryl Juaire; (iv) Kara Trainor; (v) LTS
Lohmann Therapy Systems Corporation; (vi) Pension Benefit Guaranty Corporation; (vii) Ryan Hampton; (viii)
Walter Lee Salmons; and (ix) West Boca Medical Center, plus three ex officio members, Cameron County, Texas on
behalf of the Multi-State Governmental Entities Group and the Cheyenne and Arapaho Tribes, on behalf of certain
Native American Tribes and Native American-affiliated creditors, and Thornton Township High School District 205,
on behalf of certain public school districts.
3
  The Committee selected Bayard, P.A (“Bayard”) to serve as its “efficiency” counsel, Province, Inc. (“Province”) to
serve as its financial advisor, Jefferies LLC (“Jefferies”) to serve as its investment banker, Kurtzman Carson
Consultants LLC (“KCC”) to serve as its information agent, KPMG LLP (“KPMG”) to serve as joint tax consultant
to the Committee and the Debtors and Bedell Cristin Jersey Partnership (“Bedell Cristin”) to serve as special foreign
counsel on September 29, 2019, October 1, 2019 and October 4, 2019, November 1, 2019, December 23, 2019, and
February 27, 2020, respectively. Orders authorizing the retention of Bayard [ECF No. 523], Province [ECF No. 524],
Jefferies [ECF No. 526], KCC [ECF No. 527] were entered on November 21, 2019, and orders authorizing the
retention of KPMG and Bedell Cristin were entered on February 24, 2020 [ECF No. 867] and June 26, 2020 [ECF
No. 1310], respectively. As disclosed in the Notice of Change of Firm and Substitution of Counsel, dated March 6,
2020 [ECF No. 900], Justin Alberto, who was serving as the primary attorney for the Committee at Bayard, resigned
as a director at Bayard and became a member of the law firm of Cole Schotz P.C. (“Cole Schotz”). The Court entered
an order authorizing the Committee’s retention of Cole Schotz [ECF No. 1084] on April 24, 2020.


                                                         4
19-23649-rdd      Doc 3212       Filed 07/15/21 Entered 07/15/21 19:07:27                 Main Document
                                            Pg 16 of 79



C.      Appointment of Fee Examiner

        11.     On April 8, 2020, the Court entered the Order Authorizing Appointment of

Independent Fee Examiner Pursuant to 11 U.S.C. § 105(a) and Modifying Interim Compensation

Procedures for Certain Professionals Employed Pursuant to 11 U.S.C. § 327, dated April 8, 2020

[ECF No. 1023] appointing David M. Klauder, Esq. as fee examiner (the “Fee Examiner”). On

May 26, 2020, the Court authorized the retention of Bielli & Klauder, LLC as counsel to the Fee

Examiner. See Order Authorizing the Retention and Employment of Bielli & Klauder, LLC as

Counsel to the Fee Examiner, Nunc Pro Tunc to the Appointment Date, dated May 26, 2020 [ECF

No. 1182].

D.      Monthly Fee Statements

        12.     On January 10, 2020, Akin Gump filed and served the First Monthly Fee Statement

of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and Disbursements

Incurred as Counsel to the Official Committee of Unsecured Creditors for the Period of September

26, 2019 Through October 31, 2019, dated January 10, 2020 [ECF No. 736] (the “First Monthly

Fee Statement”),4 pursuant to which Akin Gump sought payment of (i) $2,139,642.40 (80% of

$2,674,553.00) as compensation for professional services rendered and (ii) $44,481.58 for

reimbursement of expenses. Akin Gump did not receive any objections to its First Monthly Fee

Statement and received payment in respect thereof on February 10, 2020.

        13.     On February 7, 2020, Akin Gump filed and served the Second Monthly Fee

Statement of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and

Disbursements Incurred as Counsel to the Official Committee of Unsecured Creditors for the

Period of November 1, 2019 Through November 30, 2019, dated February 7, 2020 [ECF No. 812]


4
  A copy of the First Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MzIzMjY4&id2=0.


                                                     5
19-23649-rdd      Doc 3212        Filed 07/15/21 Entered 07/15/21 19:07:27                 Main Document
                                             Pg 17 of 79



(the “Second Monthly Fee Statement”),5 pursuant to which Akin Gump sought payment of

(i) 1,758,302.40 (80% of $2,197,878.00) as compensation for professional services rendered and

(ii) $28,963.85 for reimbursement of expenses. Akin Gump did not receive any objections to the

Second Monthly Fee Statement and received payment in respect thereof on March 2, 2020.

        14.     On March 10, 2020, Akin Gump filed and served the Third Monthly Fee Statement

of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and Disbursements

Incurred as Counsel to the Official Committee of Unsecured Creditors for the Period of December

1, 2019 Through December 31, 2019 [ECF No. 904] (the “Third Monthly Fee Statement”),6

pursuant to which Akin Gump sought payment of (i) $1,491,816.00 (80% of $1,864,770.00) as

compensation for professional services rendered and (ii) $23,812.68 for reimbursement of

expenses. Akin Gump did not receive any objections to the Third Monthly Fee Statement and

received payment in respect thereof on March 30, 2020.

        15.     On March 13, 2020, Akin Gump filed and served the Fourth Monthly Fee Statement

of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and Disbursements

Incurred as Counsel to the Official Committee of Unsecured Creditors for the Period of January

1, 2019 Through January 31, 2019 [ECF No. 926] (the “Fourth Monthly Fee Statement”),7

pursuant to which Akin Gump sought payment of (i) $2,480,835.20 (80% of $3,101,044.00) as

compensation for professional services rendered and (ii) $68,475.18 for reimbursement of

expenses. Akin Gump did not receive any objections to the Fourth Monthly Fee Statement and

received payment in respect thereof on April 2, 2020.



5
  A copy of the Second Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MzI4MTk2&id2=0.
6
  A copy of the Third Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MzM2OTgz&id2=0.
7
  A copy of the Fourth Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MzM4MzE3&id2=0.


                                                      6
19-23649-rdd       Doc 3212       Filed 07/15/21 Entered 07/15/21 19:07:27                   Main Document
                                             Pg 18 of 79



        16.      On March 16, 2020, Akin Gump filed and served the First Interim Fee Application

of Akin Gump Strauss Hauer & Feld LLP as Counsel to the Official Committee of Unsecured

Creditors of Purdue Pharma L.P., et al., for Allowance of Compensation for Services Rendered

and Reimbursement of Expenses for the Period of September 26, 2019 Through and Including

January 31, 2020 [ECF No. 947] (the “First Interim Fee Application”),8 pursuant to which Akin

Gump sought allowance of (i) $9,838,245.00 as compensation for professional services rendered

and (ii) $165,733.29 for reimbursement of expenses. On May 15, 2020, the Court entered an order

[ECF No. 1159] allowing the fees and expenses requested by Akin Gump in the First Interim Fee

Application, but deferring payment of all unpaid amounts9 pending review by the Fee Examiner

of the First through Fourth Monthly Fee Statements. Following such review, Akin Gump agreed

to certain reductions proposed by the Fee Examiner and on June 26, 2020, the Court entered an

order [ECF No. 1306] authorizing and directing payment of $1,841,909.25 of the $1,967,649.00

held back amount, which amount was received on July 6, 2020.

        17.      On April 29, 2020, Akin Gump filed and served the Fifth Monthly Fee Statement of

Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and Disbursements

Incurred as Counsel to the Official Committee of Unsecured Creditors for the Period of February

1, 2020 Through February 29, 2020 [ECF No. 1105] (the “Fifth Monthly Fee Statement”),10

pursuant to which Akin Gump sought payment of (i) $2,612,236.40 (80% of $3,265,295.50) as

compensation for professional services rendered and (ii) $51,460.31 for reimbursement of




8
   A copy of the First Interim Fee Application can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MzM4Nzk0&id2=0.
9
   Pursuant to Paragraph 2(vi) of the Interim Compensation Order, the payment received by Akin Gump for
compensation allowed in connection with the First through Fourth Monthly Fee Statements was subject to a 20%
holdback.
10
   A copy of the Fifth Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MzcyNzgx&id2=0.


                                                       7
19-23649-rdd       Doc 3212       Filed 07/15/21 Entered 07/15/21 19:07:27                   Main Document
                                             Pg 19 of 79



expenses. Akin Gump did not receive any objections to the Fifth Monthly Fee Statement and

received payment in respect thereof on May 18, 2020.

        18.      On May 18, 2020, Akin Gump filed and served the Sixth Monthly Fee Statement of

Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and Disbursements

Incurred as Counsel to the Official Committee of Unsecured Creditors for the Period of March 1,

2020 Through March 31, 2020 [ECF No. 1165] (the “Sixth Monthly Fee Statement”),11 pursuant

to which Akin Gump sought payment of (i) $3,918,530.40 (80% of $4,898,163.00) as

compensation for professional services rendered and (ii) $52,477.20 for reimbursement of

expenses. Akin Gump did not receive any objections to the Sixth Monthly Fee Statement and

received payment in respect thereof on June 8, 2020.

        19.      On June 15, 2020, Akin Gump filed and served the Seventh Monthly Fee Statement

of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and Disbursements

Incurred as Counsel to the Official Committee of Unsecured Creditors for the Period of April 1,

2020 Through April 30, 2020 [ECF No. 1276 ] (the “Seventh Monthly Fee Statement”),12 pursuant

to which Akin Gump sought payment of (i) $4,270,396.80 (80% of $5,337,996.00) as

compensation for professional services rendered and (ii) $65,548.73 for reimbursement of

expenses. Akin Gump did not receive any objections to the Seventh Monthly Fee Statement and

received payment in respect thereof on July 6, 2020.

        20.      On July 14, 2020, Akin Gump filed and served the Eighth Monthly Fee Statement

of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and Disbursements

Incurred as Counsel to the Official Committee of Unsecured Creditors for the Period of May 1,


11
   A copy of the Sixth Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=Mzk4MjYx&id2=0.
12
   A copy of the Seventh Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=NDIzNTky&id2=0.


                                                       8
19-23649-rdd       Doc 3212       Filed 07/15/21 Entered 07/15/21 19:07:27                    Main Document
                                             Pg 20 of 79



2020 Through May 31, 2020 [ECF No. 1382] (the “Eighth Monthly Fee Statement”),13 pursuant

to which Akin Gump sought payment of (i) $3,249,619.60 (80% of $4,062,024.50) as

compensation for professional services rendered and (ii) $66,559.50 for reimbursement of

expenses. Akin Gump did not receive any objections to the Eighth Monthly Fee Statement and

received payment in respect thereof on July 28, 2020.

        21.      On July 17, 2020, Akin Gump filed and served the Second Interim Fee Application

of Akin Gump Strauss Hauer & Feld LLP as Counsel to the Official Committee of Unsecured

Creditors of Purdue Pharma L.P., et al., for Allowance of Compensation for Services Rendered

and Reimbursement of Expenses for the Period of February 1, 2020 Through and Including May

31, 2020 [ECF No. 1441] (the “Second Interim Fee Application”),14 pursuant to which Akin Gump

sought allowance of (i) $17,563,479.00 as compensation for professional services rendered and

(ii) $236,045.74 for reimbursement of expenses. Following discussions with the Fee Examiner,

Akin Gump agreed to a voluntary reduction of $154,951.00 in the fees requested pursuant to the

Second Interim Fee Application, and the Court entered an order granting the Second Interim Fee

Application, including the agreed reduction, on September 2, 2020. See Omnibus Order Granting

Second Interim Fee Applications of Professionals for Allowance and Payment of Compensation

for Professional Services Rendered and for Reimbursement of Actual and Necessary Expenses

[ECF No. 1649].

        22.      On August 11, 2020, Akin Gump filed and served the Ninth Monthly Fee Statement

of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and Disbursements

Incurred as Counsel to the Official Committee of Unsecured Creditors for the Period of June 1,


13
   A copy of the Eighth Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=NDc1OTk3&id2=0.
14
   A copy of the Second Interim Fee Application can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=NDgyNTY1&id2=0.


                                                       9
19-23649-rdd       Doc 3212       Filed 07/15/21 Entered 07/15/21 19:07:27                   Main Document
                                             Pg 21 of 79



2020 Through June 30, 2020 [ECF No. 1559] (the “Ninth Monthly Fee Statement”),15 pursuant to

which Akin Gump sought payment of (i) $3,599,723.20 (80% of $4,499,654.00) as compensation

for professional services rendered and (ii) $128,348.37 for reimbursement of expenses. Akin

Gump did not receive any objections to the Ninth Monthly Fee Statement and received payment

in respect thereof on August 31, 2020.

        23.      On September 16, 2020, Akin Gump filed and served the Tenth Monthly Fee

Statement of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and

Disbursements Incurred as Counsel to the Official Committee of Unsecured Creditors for the

Period of July 1, 2020 Through July 31, 2020 [ECF No. 1696] (the “Tenth Monthly Fee

Statement),16 pursuant to which Akin Gump sought payment of (i) $3,926,677.60 (80% of

$4,908,347.00) as compensation for professional services rendered and (ii) $124,849.29 for

reimbursement of expenses. Akin Gump did not receive any objections to the Tenth Monthly Fee

Statement and received payment in respect thereof on October 8, 2020.

        24.      On October 29, 2020, Akin Gump filed and served the Eleventh Monthly Fee

Statement of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and

Disbursements Incurred as Counsel to the Official Committee of Unsecured Creditors for the

Period of August 1, 2020 Through August 31, 2020 [ECF No. 1870] (the “Eleventh Monthly Fee

Statement),17 pursuant to which Akin Gump sought payment of (i) $4,599,810.80 (80% of

$5,749,763.50) as compensation for professional services rendered and (ii) $646,665.40 for




15
   A copy of the Ninth Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
[https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=NTc0MDc1&id2=0].
16
   A copy of the Tenth Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MTA3MTAwNQ==&id2=0.
17
   A copy of the Eleventh Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MTExMTUyNA==&id2=0.


                                                       10
19-23649-rdd       Doc 3212       Filed 07/15/21 Entered 07/15/21 19:07:27                   Main Document
                                             Pg 22 of 79



reimbursement of expenses. Akin Gump did not receive any objections to the Eleventh Monthly

Fee Statement and received payment in respect thereof on November 19, 2020.

        25.      On November 11, 2020, Akin Gump filed and served the Twelfth Monthly Fee

Statement of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and

Disbursements Incurred as Counsel to the Official Committee of Unsecured Creditors for the

Period of September 1, 2020 Through September 30, 2020 [ECF No. 1696] (the “Twelfth Monthly

Fee Statement),18 pursuant to which Akin Gump sought payment of (i) $5,564,074.40 (80% of

$6,955,093.00) as compensation for professional services rendered and (ii) $458,349.73 for

reimbursement of expenses. Akin Gump did not receive any objections to the Twelfth Monthly

Fee Statement and received payment in respect thereof on December 7, 2020.

        26.      On November 16, 2020, Akin Gump filed and served the Third Interim Fee

Application of Akin Gump Strauss Hauer & Feld LLP as Counsel to the Official Committee of

Unsecured Creditors of Purdue Pharma L.P., et al., for Allowance of Compensation for Services

Rendered and Reimbursement of Expenses for the Period of June 1, 2020 Through and Including

September 30, 2020 [ECF No. 1983] (the “Third Interim Fee Application”),19 pursuant to which

Akin Gump sought allowance of (i) $22,112,857.50 as compensation for professional services

rendered and (ii) $1,358,212.79 for reimbursement of expenses. Following discussions with the

Fee Examiner, Akin Gump agreed to a voluntary reduction of $104,373.25 in the fees and

$12,528.06 in the expenses requested pursuant to the Third Interim Fee Application, and the Court

entered an order granting the Third Interim Fee Application, including the agreed reductions, on

December 16, 2020. See Omnibus Order Granting Third Interim Fee Applications of Professionals


18
   A copy of the Twelfth Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MTExNDU0Mg==&id2=0.
19
   A copy of the Third Interim Fee Application can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MTExNjM5OA==&id2=0.


                                                      11
19-23649-rdd       Doc 3212        Filed 07/15/21 Entered 07/15/21 19:07:27                    Main Document
                                              Pg 23 of 79



for Allowance and Payment of Compensation for Professional Services Rendered and for

Reimbursement of Actual and Necessary Expenses [ECF No. 2144].

        27.      On January 11, 2021, Akin Gump filed and served the Thirteenth Monthly Fee

Statement of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and

Disbursements Incurred as Counsel to the Official Committee of Unsecured Creditors for the

Period of October 1, 2020 Through October 31, 2020 [ECF No. 2245] (the “Thirteenth Monthly

Fee Statement”)20 pursuant to which Akin Gump sought payment of (i) 5,402,867.60 (80% of

$6,753,584.50) as compensation for professional services rendered and (ii) $475,392.29 for

reimbursement of expenses. Akin Gump did not receive any objections to the Thirteenth Monthly

Fee Statement and received payment in respect thereof on January 28, 2021.

        28.      On January 28, 2021, Akin Gump filed and served the Fourteenth Monthly Fee

Statement of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and

Disbursements Incurred as Counsel to the Official Committee of Unsecured Creditors for the

Period of November 1, 2020 Through November 30, 2020 [ECF No. 2330] (the “Fourteenth

Monthly Fee Statement”)21 pursuant to which Akin Gump sought payment of (i) $3,610,640.80

(80% of $4,513,301.00) as compensation for professional services rendered and (ii) $441,183.42

for reimbursement of expenses. Akin Gump did not receive any objections to the Fourteenth

Monthly Fee Statement and received payment in respect thereof on February 18, 2021.

        29.      On February 22, 2021, Akin Gump filed and served the Fifteenth Monthly Fee

Statement of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and

Disbursements Incurred as Counsel to the Official Committee of Unsecured Creditors for the


20
   A copy of the Thirteenth Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MTEzNzU4MA==&id2=0.
21
   A copy of the Fourteenth Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MTE0MDQzOA==&id2=0.


                                                        12
19-23649-rdd       Doc 3212        Filed 07/15/21 Entered 07/15/21 19:07:27                   Main Document
                                              Pg 24 of 79



Period of December 1, 2020 Through December 31, 2020 [ECF No. 2407] (the “Fifteenth Monthly

Fee Statement”)22 pursuant to which Akin Gump sought payment of (i) $2,320,454.40 (80% of

$2,900,568.00) as compensation for professional services rendered and (ii) $350,047.89 for

reimbursement of expenses. Akin Gump did not receive any objections to the Fifteenth Monthly

Fee Statement and received payment in respect thereof on March 11, 2021.

        30.      On March 12, 2021, Akin Gump filed and served the Sixteenth Monthly Fee

Statement of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and

Disbursements Incurred as Counsel to the Official Committee of Unsecured Creditors for the

Period of January 1, 2021 Through January 31, 2021 [ECF No. 2473] (the “Sixteenth Monthly

Fee Statement”)23 pursuant to which Akin Gump sought payment of (i) $2,812,406.00 (80% of

$3,515,507.50) as compensation for professional services rendered and (ii) $390,403.14 for

reimbursement of expenses. Akin Gump did not receive any objections to the Sixteenth Monthly

Fee Statement and received payment in respect thereof on April 1, 2021.

        31.      On March 17, 2021, Akin Gump filed and served the Fourth Interim Fee

Application of Akin Gump Strauss Hauer & Feld LLP as Counsel to the Official Committee of

Unsecured Creditors of Purdue Pharma L.P., et al., for Allowance of Compensation for Services

Rendered and Reimbursement of Expenses for the Period of October 1, 2020 Through and

Including January 31, 2021 [ECF No. 2516] (the “Fourth Interim Fee Application”),24 pursuant to

which Akin Gump sought allowance of (i) $17,682,961.00 as compensation for professional

services rendered and (ii) $1,657,026.74 for reimbursement of expenses. Following discussions


22
   A copy of the Fifteenth Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MTE3MjQ4Mw==&id2=0.
23
   A copy of the Sixteenth Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MTE5NTgyNw==&id2=0.
24
   A copy of the Fourth Interim Fee Application can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MTE5NzI5OQ==&id2=-1.


                                                       13
19-23649-rdd       Doc 3212        Filed 07/15/21 Entered 07/15/21 19:07:27                    Main Document
                                              Pg 25 of 79



with the Fee Examiner, Akin Gump agreed to a voluntary reduction of $69,671.00 in the fees and

$447.98 in the expenses requested pursuant to the Fourth Interim Fee Application, and the Court

entered an order granting the Fourth Interim Fee Application, including the agreed reductions, on

April 22, 2020. See Omnibus Order Granting Fourth Interim Fee Applications of Professionals

for Allowance and Payment of Compensation for Professional Services Rendered and for

Reimbursement of Actual and Necessary Expenses [ECF No. 2698].

        32.      On May 3, 2021, Akin Gump filed and served the Seventeenth Monthly Fee

Statement of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and

Disbursements Incurred as Counsel to the Official Committee of Unsecured Creditors for the

Period of February 1, 2021 Through February 28, 2021 [ECF No. 2796] (the “Seventeenth

Monthly Fee Statement”),25 pursuant to which Akin Gump sought payment of (i) $1,981,484.80

(80% of $2,476,856.00) as compensation for professional services rendered and (ii) $286,755.59

for reimbursement of expenses. Akin Gump did not receive any objections to the Seventeenth

Monthly Fee Statement and received payment in respect thereof on May 27, 2021.

        33.      On June 4, 2021, Akin Gump filed and served the Eighteenth Monthly Fee

Statement of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and

Disbursements Incurred as Counsel to the Official Committee of Unsecured Creditors for the

Period of March 1, 2021 Through March 31, 2021 [ECF No. 2994] (the “Eighteenth Monthly Fee

Statement”),26 pursuant to which Akin Gump sought payment of (i) $1,895,239.60 (80% of

$2,369,049.50) as compensation for professional services rendered and (ii) $10,426.23 for




25
   A copy of the Seventeenth Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website
at: https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MTIxMjE5NA==&id2=-1.
26
   A copy of the Eighteenth Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MTIyMzA5OQ==&id2=-1.


                                                        14
19-23649-rdd       Doc 3212        Filed 07/15/21 Entered 07/15/21 19:07:27                    Main Document
                                              Pg 26 of 79



reimbursement of expenses. Akin Gump did not receive any objections to the Eighteenth Monthly

Fee Statement and received payment in respect thereof on June 24, 2021.

        34.      On June 29, 2021, Akin Gump filed and served the Nineteenth Monthly Fee

Statement of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and

Disbursements Incurred as Counsel to the Official Committee of Unsecured Creditors for the

Period of April 1, 2021 Through April 30, 2021 [ECF No. 3081] (the “Nineteenth Monthly Fee

Statement”),27 pursuant to which Akin Gump sought payment of (i) $1,534,428.00 (80% of

$1,918,035.00) as compensation for professional services rendered and (ii) $121,982.54 for

reimbursement of expenses. Akin Gump did not receive any objections to the Nineteenth Monthly

Fee Statement as of the applicable objection deadline but has not received any payments in respect

of the Nineteenth Monthly Fee Statement as of the date hereof.

        35.      On July 14, 2021, Akin Gump filed and served the Twentieth Monthly Fee

Statement of Akin Gump Strauss Hauer & Feld LLP for Professional Services Rendered and

Disbursements Incurred as Counsel to the Official Committee of Unsecured Creditors for the

Period of May 1, 2021 Through May 31, 2021 [ECF No. 3174] (the “Twentieth Monthly Fee

Statement,” and together with the First through Nineteenth Monthly Fee Statements, the “Monthly

Fee Statements”),28 pursuant to which Akin Gump sought payment of (i) $1,300,513.60 (80% of

$1,625,642.00) as compensation for professional services rendered and (ii) $59,429.87 for

reimbursement of expenses. As of the date hereof, Akin Gump has not received any objections to

the Twentieth Monthly Fee Statement or any payments in respect thereof.




27
   A copy of the Nineteenth Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MTI0MTEyNg==&id2=-1.
28
   A copy of the Twentieth Monthly Fee Statement can be accessed on the docket or on the Debtors’ case website at:
https://restructuring.primeclerk.com/purduepharma/Home-DownloadPDF?id1=MTI2MDU4Mg==&id2=-1.


                                                        15
19-23649-rdd    Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27           Main Document
                                        Pg 27 of 79



                  SUMMARY OF PROFESSIONAL COMPENSATION
                 AND REIMBURSEMENT OF EXPENSES REQUESTED

       36.     By this Application, Akin Gump requests allowance of interim compensation for

professional services rendered to the Committee during the Compensation Period in the amount of

$8,389,582.50 and expense reimbursements of $478,594.23. During the Compensation Period,

Akin Gump professionals and paraprofessionals expended a total of 9,020.2 hours for which

compensation is sought.

       37.     The fees charged by Akin Gump in the Chapter 11 Cases are billed in accordance

with Akin Gump’s existing billing rates and procedures in effect during the Compensation Period.

The rates Akin Gump charges for the services rendered by its professionals and paraprofessionals

in the Chapter 11 Cases are the same rates Akin Gump charges for professional and

paraprofessional services rendered in comparable non-bankruptcy related matters. Such fees are

reasonable based on the customary compensation charged by comparably skilled practitioners in

comparable non-bankruptcy cases in a competitive national legal market. The disclosures required

by the U.S. Trustee Guidelines regarding the customary and comparable compensation are annexed

hereto as Exhibit B.

       38.     Akin Gump maintains computerized records of the time spent by all Akin Gump

professionals and paraprofessionals in connection with its representation of the Committee in the

Chapter 11 Cases. A summary of compensation by timekeeper is attached hereto in Exhibit C,

and a summary of fees by task code against budgeted fees and hours is attached hereto in Exhibit

D. The itemized time records for Akin Gump professionals and paraprofessionals performing

services for the Committee during the Compensation Period have been filed and served with the

Monthly Fee Statements in accordance with the Interim Compensation Order.




                                               16
19-23649-rdd    Doc 3212        Filed 07/15/21 Entered 07/15/21 19:07:27         Main Document
                                           Pg 28 of 79



       39.     Akin Gump also maintains records of all actual and necessary out-of-pocket

expenses incurred in connection with the rendition of its professional services. A summary of the

categories of expenses and amounts for which reimbursement is requested by this Application is

attached hereto as Exhibit E.

       40.     Akin Gump’s staffing plan for the Compensation Period is attached hereto as

Exhibit F.

                         SUMMARY OF SERVICES PERFORMED BY
                     AKIN GUMP DURING THE COMPENSATION PERIOD

       41.     The services provided by Akin Gump during the Compensation Period were actual

and necessary for the administration of the Chapter 11 Cases, performed at the request of the

Committee and commensurate with the complexity and significance of the matter. Moreover, the

nature of the issues in the Chapter 11 Cases and the need to act or respond to such issues on an

expedited basis in furtherance of the Committee’s objectives and the interests of the Debtors’

unsecured creditors required the expenditure of significant time by Akin Gump professionals and

paraprofessionals from numerous legal disciplines during the Compensation Period.

       42.     The following is a summary of the professional services rendered by Akin Gump

during the Compensation Period. This summary is organized in accordance with Akin Gump’s

internal system of task codes established at the outset of the Chapter 11 Cases based on the Fee

Guidelines. In classifying services into task codes, Akin Gump attempted to place the services

performed in the category that most closely related to the services provided. The below does not

include summaries for certain task codes for which a de minimis amount of time was billed during

the Compensation Period.

       43.     Moreover, the following summary of services rendered during the Compensation

Period is not intended to be a detailed description of the work performed. Rather, it merely is an



                                               17
19-23649-rdd     Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27             Main Document
                                          Pg 29 of 79



attempt to highlight certain of those areas in which services were rendered to the Committee, as

well as to identify some of the matters and issues that Akin Gump was required to address during

the Compensation Period.

A.       General Case Administration (Task Code 2)

                        Total Hours                             Fees
                             91.0                            $56,008.50

         44.   This category includes time spent by Akin Gump professionals and

paraprofessionals performing various general administrative tasks necessary to the Committee’s

involvement in the Chapter 11 Cases, including among other things: (i) maintaining distribution

lists; (ii) monitoring the docket for the Chapter 11 Cases to track filings and to remain apprised of

critical dates; (iii) ensuring that the appropriate parties and professionals are notified of filed

documents, relevant objection and response deadlines, hearing dates and other critical dates; (iv)

updating internal case calendars with key dates and deadlines; (v) communicating with the

members of the Committee, the Debtors’ advisors and other parties in interest regarding general

case administration and related matters; and (vi) performing other necessary general administrative

tasks.

         45.   During the Compensation Period, Akin Gump was in close contact with counsel to

the Debtors and other relevant parties in interest on a regular basis to discuss when various motions

and applications would be filed and the information the Committee would require to analyze each

motion or application properly and in a timely manner. Akin Gump also consulted with Cole

Schotz, Province and/or Jefferies multiple times each day with respect to documents and other

information received from the Debtors, their representatives and other parties in interest. In

addition, Akin Gump professionals and paraprofessionals monitored the docket for the Chapter 11

Cases to remain apprised of all critical matters.       For each significant filing, Akin Gump



                                                 18
19-23649-rdd     Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27             Main Document
                                          Pg 30 of 79



professionals and paraprofessionals worked to ensure that the appropriate parties were notified of

its contents, relevant response deadlines, hearing dates and any other critical matters related

thereto. Due to Akin Gump’s experience counseling official committees of unsecured creditors,

Akin Gump believes it was able to address all issues relating to case administration that have arisen

during the pendency of the Chapter 11 Cases in an effective and efficient manner.

B.     Akin Gump Fee Application/Monthly Billing Reports (Task Code 3)

                         Total Hours                            Fees
                            266.5                            $224,518.00

       46.     This category includes time spent by Akin Gump professionals and

paraprofessionals in connection with the preparation of Akin Gump’s monthly fee statements and

fee applications. During the Compensation Period, these efforts included ensuring that the

schedules attached to the Fifteenth, Sixteenth, Seventeenth, Eighteenth and Nineteenth Monthly

Fee Statements complied with the Fee Guidelines, and that such schedules did not contain

information that was privileged, confidential or subject to attorney work product protection. Akin

Gump professionals and paraprofessionals also prepared, filed and served the Fourth Interim Fee

Application. To minimize costs in connection with this time-intensive process, Akin Gump relied

on paraprofessionals to prepare the initial drafts of the Monthly Fee Statements and schedules for

the Fourth Interim Fee Application, thereby limiting the time spent by professionals on the review

of fees, where reasonably practicable.

C.     Analysis of Other Professionals’ Fee Applications/Reports (Task Code 4)

                         Total Hours                            Fees
                            117.2                            $111,503.00

       47.     This category includes time spent by Akin Gump professionals and

paraprofessionals reviewing monthly fee statements submitted to the Court by other estate-

compensated professionals. Akin Gump reviewed such fee statements to ensure that such


                                                 19
19-23649-rdd       Doc 3212       Filed 07/15/21 Entered 07/15/21 19:07:27                   Main Document
                                             Pg 31 of 79



professionals operated in accordance with their individual mandates and sought reasonable

compensation and reimbursement of expenses in connection with their roles in the Chapter 11

Cases. This category also includes time spent assisting the Committee’s other professionals in

reviewing, finalizing and filing their respective monthly fee statements and interim fee

applications.

        48.      In addition, this category includes time spent by Akin Gump professionals in

connection with the Debtors’ Motion to Enter Into Term Sheet With and Pay Certain Fees and

Expenses of the Multi-State Governmental Entities Group, dated March 31, 2021 [ECF No. 2580]

(the “MSGE Group Fee Motion”), pursuant to which the Debtors sought authorization to enter into

a term sheet with and pay certain reasonable and documented fees and expenses of professionals

retained by the Multi-State Governmental Entities Group (the “MSGE Group”). Akin Gump

professionals identified certain concerns regarding the scope of the relief requested in the MSGE

Group Fee Motion, including potential negative consequences for unsecured creditors that could

result from payment of the MSGE Group’s fees in the event the Joint Chapter 11 Plan of

Reorganization of Purdue Pharma L.P. and Its Affiliated Debtors, dated March 15, 2021 [ECF No.

2487] (as amended, the “Plan”), or any other plan in which the members of the MSGE Group are

residual claimants, is not confirmed. After discussing such concerns with the advisors to the

Debtors and the MSGE Group, the parties were able to agree upon additional language reflected

in the revised proposed form of order filed by the Debtors on April 16, 2021 that addressed these

issues, among other things.29 Thereafter, Akin Gump professionals prepared and filed The Official

Committee of Unsecured Creditors’ Statement in Respect of Debtors’ Motion to Enter Into Term



29
  See Certificate of No Objection Under 28 U.S.C. § 1746 Regarding Notice of Debtors Motion to Enter into Term
Sheet with and Pay Certain Fees and Expenses of the Multi-State Governmental Entities Group, dated April 16, 2021
[ECF No. 2658].


                                                       20
19-23649-rdd       Doc 3212       Filed 07/15/21 Entered 07/15/21 19:07:27                   Main Document
                                             Pg 32 of 79



Sheet with and Pay Certain Fees and Expenses of the Multi-State Governmental Entities Group,

dated April 16, 2021 [ECF No. 2659], to inform the Court of the parties’ resolution and explain

that the Committee was satisfied that the language added to the proposed form of order

appropriately limited the scope of the fees contemplated to be paid to the MSGE Group and

ensured that the Debtors’ unsecured creditors would be not be prejudiced by payment of such fees

in the event the Plan is not confirmed. On April 22, 2021, the Court granted the MSGE Group Fee

Motion and entered an order that was consistent with the revised proposed form of order agreed

upon by the Committee and reflected certain additional modifications based on the Court’s

comments at the hearing on the motion. See Order Authorizing the Debtors to Enter into Term

Sheet with and Pay Certain Fees and Expenses of the Multi-State Governmental Entities Group

[ECF No. 2695].

D.      Retention of Professionals (Task Code 6)

                             Total Hours                                Fees
                                182.2                                $85,610.00

        49.      This category includes time spent by Akin Gump professionals and

paraprofessionals in connection with various professional retention matters.                       During the

Compensation Period, Akin Gump professionals and paraprofessionals: (i) searched and reviewed

Akin Gump’s conflict database against the list of additional potential parties in interest in the

Chapter 11 Cases identified since Akin Gump filed its prior supplemental declaration disclosing

potential connections to parties in interest30 in order to prepare and file the Supplemental

Declaration of Arik Preis in Support of the Application of the Official Committee of Unsecured

Creditors of Purdue Pharma L.P., et al. To Retain and Employ Akin Gump Strauss Hauer & Feld


30
  See Supplemental Declaration of Arik Preis in Support of the Application of the Official Committee of Unsecured
Creditors of Purdue Pharma L.P., et al. to Retain and Employ Akin Gump Strauss Hauer & Feld LLP as Counsel,
Nunc Pro Tunc to September 26, 2019, dated July 3, 2020 [ECF No. 1336].


                                                       21
19-23649-rdd     Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27             Main Document
                                         Pg 33 of 79



LLP as Counsel, Nunc Pro Tunc, to September 26, 2019, dated April 23, 2021 [ECF No. 2704]

disclosing the results of such search; (ii) prepared and filed the Supplemental Declaration of Arik

Preis in Support of the Application of the Official Committee of Unsecured Creditors of Purdue

Pharma L.P., et al. To Retain and Employ Akin Gump Strauss Hauer & Feld LLP as Counsel, Nunc

Pro Tunc to September 26, 2019, dated May 17, 2021 [ECF No. 2869]; and (iii) assisted Bedell

Cristin with the preparation of the Third Supplemental Declaration of Edward Drummond in

Support of Application of the Official Committee of Unsecured Creditors for Entry of an Order

Authorizing Retention and Employment of Bedell Cristin Jersey Partnership as Special Foreign

Counsel, Nunc Pro Tunc to February 27, 2020, dated June 23, 2021 [ECF No. 3060].

E.     Creditor Committee Matters/Meetings (Task Code 7)

                         Total Hours                           Fees
                            465.5                           $540,104.50

       50.     This category includes time spent by Akin Gump professionals and

paraprofessionals: (i) preparing for and participating in meetings and conference calls with the

Committee as a whole or with individual members of the Committee, including bi-weekly

conference calls with the full Committee; (ii) communicating with the Committee’s other advisors

on a day-to-day basis regarding pending matters and case strategy; (iii) attending meetings with

various parties in interest on the Committee’s behalf; (iv) responding to numerous daily inquiries

from individual creditors regarding various issues arising in connection with Chapter 11 Cases,

including reviewing and responding to numerous letters from incarcerated claimants, and

coordinating with counsel to the Debtors in connection therewith as appropriate; (v) providing

Committee members with summaries and updates regarding Court filings and relevant response

deadlines, hearing dates and any other critical matters related thereto; and (vi) attending to other

general Committee matters.



                                                22
19-23649-rdd       Doc 3212        Filed 07/15/21 Entered 07/15/21 19:07:27                    Main Document
                                              Pg 34 of 79



        51.      The Committee continued to play a very active31 role in the Chapter 11 Cases during

the Compensation Period. Akin Gump, together with the Committee’s other advisors, held no

fewer than 31 telephonic meetings with the full Committee, in addition to numerous telephonic

conferences with individual Committee members and subcommittees. Prior to each biweekly

telephonic meeting with the full Committee, Akin Gump professionals reviewed pending matters,

prepared an agenda describing issues requiring the Committee’s attention and coordinated with

the Committee’s other advisors regarding such matters. In addition, Akin Gump professionals

prepared and/or assisted the Committee’s other advisors in preparing detailed memoranda and

presentations for the Committee addressing pertinent matters in the Chapter 11 Cases. During

such meetings, Akin Gump assisted the Committee in fulfilling its statutory duty to exercise

informed judgment regarding the various issues arising in the Chapter 11 Cases and formulating

positions with respect to significant matters. Akin Gump also sent daily email updates to the

Committee to ensure the Committee remained apprised of relevant matters.

        52.      Akin Gump professionals and paraprofessionals devoted a significant number of

hours to these tasks during the Compensation Period to ensure that the Committee was prepared

to make informed decisions with respect to significant case issues. Although such tasks do not

necessarily relate to specific legal issues, they nevertheless were essential because they facilitated

the Committee’s participation in the Chapter 11 Cases and supported Akin Gump’s performance

of other substantive tasks.

        53.      Importantly, this category also includes time spent by Akin Gump professionals, on

behalf of the Committee, responding to inquiries from numerous unsecured creditors to fulfill the


31
  See, e.g., Transcript of June 3, 2020 Hearing 95:3–5 (THE COURT: “You have an active, well-informed and diligent
official creditors committee that represents everyone.”) (emphasis added); Transcript of September 30, 2020 Hearing
83:12–13 (THE COURT: “We have had an extremely active and well represented and thoughtful official Creditors’
Committee.”).


                                                        23
19-23649-rdd    Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27           Main Document
                                         Pg 35 of 79



Committee’s responsibility under Bankruptcy Code section 1102(b)(3) to “provide access to

information for creditors . . . not appointed to the [C]ommittee.” At the beginning of the Chapter

11 Cases, the Court entered the Order Clarifying the Committee’s Requirement to Provide Access

to Confidential or Privileged Information and Approving a Protocol Regarding Creditor Requests

for Information, dated December 23, 2019 [ECF No. 699], which authorized the Committee to

establish a website at which creditors can receive information regarding the status of the Chapter

11 Cases (among other things). The Committee’s website, which is maintained by KCC, makes

general information about the Chapter 11 Cases available to creditors, including information

regarding case developments, key contact information and a detailed case calendar addressing

upcoming hearings and other critical events. During the Compensation Period, Akin Gump

professionals, in coordination with KCC, posted relevant updates and materials on the

Committee’s website, including detailed case calendars, information regarding significant case

developments and key contact information. As noted above, Akin Gump professionals also fielded

numerous inquiries from unsecured creditors regarding the status of the Chapter 11 Cases and

responded to such inquiries by letter, email or over the phone.

F.     Hearings and Court Matters/Meetings (Task Code 8)

                         Total Hours                           Fees
                            192.7                           $231,731.50

       54.     This category includes time spent by Akin Gump professionals and

paraprofessionals in connection with the Court hearings and status conferences held during the

Compensation Period. Specifically, Akin Gump professionals and paraprofessionals prepared for

and participated in each of the eight hearings during the Compensation Period. In connection

therewith, Akin Gump professionals, together with the Committee’s other advisors, reviewed and

analyzed all relevant issues, motions and applications filed with the Court, including any



                                                24
19-23649-rdd        Doc 3212         Filed 07/15/21 Entered 07/15/21 19:07:27                       Main Document
                                                Pg 36 of 79



objections and responses thereto, discussed with the Debtors’ advisors and the advisors to other

parties in interest the relief requested and, as necessary, asserted the Committee’s positions at such

hearings. In addition, following each hearing, Akin Gump professionals provided the Committee

with summaries and analyses of the results thereof, either in written form or telephonically during

the next Committee meeting.

G.       General Claims Analysis/Claims Objections (Task Code 12)

                               Total Hours                                  Fees
                                  110.2                                  $117,806.50

         55.      This category includes time spent by Akin Gump professionals in continuing to

evaluate the merits of the vast universe of claims against the Debtors—which include a wide range

of contingent litigation claims, including without limitation claims by personal injury plaintiffs,

hospitals, insurance ratepayers, third-party payors (“TPPs”), health plans, states, municipalities,

the United States, Native American tribes and children born with neonatal abstinence syndrome

(“NAS”)—and potential approaches to addressing such claims in the Chapter 11 Cases.

         56.      Prior to the Compensation Period, the Court entered the Order Appointing

Mediators, dated as of March 4, 2020 [ECF No. 895] (the “Mediation Order”), pursuant to which

Kenneth Feinberg and the Hon. Layn Phillips (Ret.) were appointed co-mediators to oversee the

mediation regarding the allocation of value to be distributed under the Plan among the Debtors’

various creditor constituencies (the “Phase I Mediation”).32                     Ultimately, Phase I Mediation


32
   Phase I Mediation involved representatives of nearly all significant creditor constituencies, including: (i) the
Debtors; (ii) the Committee (including ex officio members); (iii) the Ad Hoc Committee; (iv) the Ad Hoc Committee
of NAS Children (the “NAS Committee”); (v) the Ad Hoc Group of Hospitals (the “Hospitals”); (vi) the Non-
Consenting States; (vii) the MSGE Group; (viii) the Ad Hoc Group of Individual Victims (the “Personal Injury
Claimants”); (ix) counsel for the Blue Cross and Blue Shield Association, various third party payors and employer
and government-sponsored health insurance plans administered by these companies; and (x) a putative class of
individual health insurance purchasers (the “Ratepayers, and collectively, the “Phase I Mediation Parties”). In
addition, certain other parties had varying levels of involvement in Phase I Mediation, but were not official Phase I
Mediation Parties, including: (a) the United States Department of Justice, (b) the proposed representatives of a putative
class of independent public school districts (the “Public Schools”); (c) certain federally recognized tribes represented


                                                          25
19-23649-rdd       Doc 3212        Filed 07/15/21 Entered 07/15/21 19:07:27                   Main Document
                                              Pg 37 of 79



culminated in agreement among Phase I Mediation Parties on several key case issues, including,

among other things: (i) the agreement of the Ad Hoc Committee, the Non-Consenting States and

the MSGE Group (collectively, the “Non-Federal Public Claimants”) that all value received by

them in the Chapter 11 Cases will be used to fund programs designed to abate the opioid crisis;

and (ii) term sheets addressing allocation of estate value among four private claimant groups—the

Personal Injury Claimants, the Hospitals, counsel to certain of the TPPs and the NAS Committee

(with regard to abatement)—each of which was agreed to by the Debtors, the Non-Federal Public

Claimants and the specific private claimant group that is party to such term sheet. The term sheets

for the Hospitals, the TPPs and the NAS Committee also required each group to use substantially

all of the value received under a plan to fund programs to abate the opioid crisis.33 See Mediator’s

Report, dated September 23, 2020 [ECF No. 1716] (the “Mediators’ Report”). During the

Compensation Period, Akin Gump professionals spent time addressing various issues that

remained outstanding following the conclusion of Phase I Mediation, including engaging with the

Mediators and representatives of the various creditor groups in an effort to facilitate to consensual

resolutions of such issues.

        57.      In addition, Akin Gump professionals spent time during the Compensation Period

in connection with the Motion of Debtors for Entry of Order Approving (I) Omnibus Claims

Objection Procedures, (II) Omnibus Claims Settlement Procedures and (III) Omnibus Claims

Hearing Procedures, dated March 16, 2021 [ECF No. 2490] (the “Omnibus Claims Objection

Procedures Motion”), by which the Debtors sought entry of an order establishing procedures for


by various counsel from the Tribal Leadership Committee and the Plaintiffs Executive Committee in MDL No. 2804;
(d) proposed representatives of a putative class of children born with Neonatal Abstinence Syndrome (“NAS”) in the
State of West Virginia; (e) the National Association for the Advancement of Colored People; and (f) a group of
individual victim advocates which refer to themselves as the “Ad Hoc Committee on Accountability.”
33
   In addition, the Debtors and the insurance ratepayers reached agreement on a sum to be paid over two years and
dedicated to abatement purposes.


                                                       26
19-23649-rdd      Doc 3212        Filed 07/15/21 Entered 07/15/21 19:07:27                  Main Document
                                             Pg 38 of 79



(i) filing omnibus objections to certain claims, (ii) settling certain disputed claims without

Bankruptcy Court approval and (iii) holding streamlined hearings on disputes arising in connection

with contested claims. Specifically, Akin Gump analyzed the Debtors’ requested relief and related

pleadings, including an objection filed by an ad hoc group of distributors, manufacturers and

pharmacies34 and the Debtors’ reply in further support of the motion,35 and negotiated certain

modifications to the proposed form of order to ensure that claimants would not be prejudiced by

such procedures. Ultimately, the parties were able to resolve the DMP Objection, and the Court

entered an order granting the Omnibus Claims Objection Procedures Motion on April 22, 2021.

See Order Approving (I) Omnibus Claims Objection Procedures, (II) Omnibus Claims Settlement

Procedures and (III) Omnibus Claims Hearing Procedures [ECF No. 2696].

H.      Prepetition Transactions (Task Code 13)

                            Total Hours                               Fees
                              3,966.0                             $2,803,143.50

        58.      This category includes time spent by Akin Gump professionals and

paraprofessionals investigating and evaluating potential estate causes of action, including those

against the Sacklers and certain affiliated entities, arising from prepetition transfers of value or the

incurrence of obligations from the Debtors to other entities, as well as numerous other potential

causes of action arising out of prepetition conduct and transactions. Such efforts involved

extensive legal research with respect to identifying and analyzing potential causes of action, as

well as potential defenses to such causes of action. This category also includes time related to



34
   See Joint Objection of Distributors, Manufacturers and Pharmacies to Motion of Debtors for Entry of Order
Approving (I) Omnibus Claims Objection Procedures, (II) Omnibus Claims Settlement Procedures and (III) Omnibus
Claims Hearing Procedures, dated April 15, 2021 [ECF No. 2644] (the “DMP Objection”).
35
   Debtors’ Reply in Support of the Motion of Debtors for Entry of Order Approving (I) Omnibus Claims Objection
Procedures, (II) Omnibus Claims Settlement Procedures, and (III) Omnibus Claims Hearing Procedures, dated April
19, 2021 [ECF No. 2667].


                                                      27
19-23649-rdd        Doc 3212        Filed 07/15/21 Entered 07/15/21 19:07:27                     Main Document
                                               Pg 39 of 79



evaluating the Debtors’ proposed settlement framework (the “Settlement Framework”)—which

contemplated a global settlement of estate and third-party causes of action against the Sacklers and

certain related entities—including diligence related to the Independent Associated Companies (the

“IACs”), the sale of which is contemplated to provide a portion of the consideration for the

settlement of such claims. In connection with ongoing efforts regarding such causes of action and

the Settlement Framework, Akin Gump professionals coordinated closely with other creditor

constituencies, including the Non-Consenting States.

        59.      Specifically, during the Compensation Period, Akin Gump, in conjunction with the

Committee’s other advisors, continued reviewing voluminous materials produced by the Debtors,

the Sacklers, the IACs and other parties and conducting fact discovery to, among other things: (i)

assess potential causes of action on behalf of the Debtors’ estates and the likelihood of recovery;

(ii) obtain purportedly privileged documents withheld by the Sacklers, the Debtors and the IACs;

and (iii) aid the Committee’s efforts to evaluate the Settlement Framework and engage in the

mediation with Sacklers, the Debtors, the Ad Hoc Committee, the MSGE Group and the Non-

Consenting States to reach resolution with the Sacklers regarding an appropriate contribution to

the Debtors’ estates in respect of the claims against the Sacklers and various related entities (“Phase

II Mediation”).36

        60.      As of shortly after the close of the Compensation Period, the Committee’s advisors

had received approximately 14 million documents comprising more than 104 million pages



36
  The result of Akin Gump’s efforts, along with those of the professionals of the Debtors and the Ad Hoc Committee,
in Phase II Mediation was an increase of $1.275 billion in guaranteed value beyond the approximately $3 billion
initially offered by the Sacklers under the Settlement Framework. Thereafter, following a subsequent mediation
among the Sacklers and the Non-Consenting States overseen by the Hon. Shelley C. Chapman, the Sacklers agreed to
provide further economic consideration in the form of $50 million in incremental cash payments, acceleration of $50
million in previously agreed settlement payments and at least $175 million from charitable foundations established by
members of the Sackler family, subject to receipt of necessary approvals. See Mediator’s Report, dated July 7, 2021
[ECF No. 3119].


                                                        28
19-23649-rdd      Doc 3212       Filed 07/15/21 Entered 07/15/21 19:07:27                 Main Document
                                            Pg 40 of 79



through discovery and other voluntary disclosures. In light of the expedited timeframe under

which the Committee’s investigation was required to proceed, the Committee’s advisors utilized a

document review protocol assisted by analytics, and used such analytics and tailored searches to

conduct targeted reviews of large volumes of materials. Akin Gump professionals continued to

conduct document review to identify and analyze the most relevant documents and prepared

various memoranda and other work product in connection with the ongoing review of these

documents and related factual analysis. Further, these efforts included significant diligence and

analysis related to the more than 160 IACs, including tailored document review to identify and

review materials most relevant to the significant cash and non-cash transfers from the Debtors for

the benefit of the IACs and the Sacklers. Akin Gump professionals also met and conferred with

counsel for the IACs during the Compensation Period regarding the production of non-privileged

handwritten notes responsive to certain of the Committee’s documents requests, negotiated a

stipulation concerning the same and reviewed materials produced in connection with the foregoing

to assess their impact on the Committee’s analysis of potential estate causes of action. See Notice

of Filing of Stipulation and Agreed Order Regarding Production of Documents and Privilege Logs

Concerning Non-Privileged Handwritten Notes, dated March 10, 2021 [ECF No. 2462].

        61.     In addition, during the Compensation Period, Akin Gump professionals and

paraprofessionals continued to analyze and prepare challenges (as necessary) to the nearly 400,000

documents the Debtors and the Sacklers initially withheld from production based on assertions of

attorney-client privilege, work product protection, common interest and other grounds, which were

the subject of two separate motions filed by the Committee prior to the Compensation Period.37


37
   See Official Committee of Unsecured Creditors’ Motion to Compel Production of Purportedly Privileged
Documents, or for In Camera Review, Based on Failure of the Sacklers and the Debtors to Demonstrate Documents
Identified on Logs Are Privileged, dated September 30, 2020 [ECF No. 1752]; Official Committee of Unsecured
Creditors’ Motion to Compel Production of Purportedly Privileged Documents or for In Camera Review, based on


                                                     29
19-23649-rdd       Doc 3212       Filed 07/15/21 Entered 07/15/21 19:07:27                   Main Document
                                             Pg 41 of 79



Akin Gump professionals continued to review privilege log entries and redactions associated with

the withheld documents and engaged in a meet and confer process with the Debtors, the Sacklers,

the IACs and Norton Rose Fulbright regarding various deficiencies in the privilege logs, as well

as the exceptions to the asserted privileges that the Committee believes apply under the

circumstances.

        62.      In addition, prior to the Compensation Period, the Committee and the Debtors were

able to reach a consensual resolution of the Privilege Motions as to the Debtors that provided the

Committee (on a common interest basis) access to many thousands of the Debtors’ privileged

documents throughout the relevant time period subject to investigation, both with regard to

transfers and various communications by and among the Sacklers and other board members. See

Notice of Agreement Between Debtors and Official Committee of Unsecured Creditors Regarding

Privilege Motions and Adjournment of Hearing with Respect to Remaining Privilege Disputes as

to the Sacklers, dated November 6, 2020 [ECF No. 1908]. Therefore, during the Compensation

Period, Akin Gump professionals spent time reviewing and analyzing additional documents

produced by the Debtors pursuant to this consensual resolution. Although the Committee was able

to resolve the Privilege Motions38 with respect to the Debtors, its attempts to reach a consensual

resolution with the Sacklers were not successful.               Accordingly, Akin Gump professionals

continued to spend time during the Compensation Period preparing for a potential hearing

regarding the Privilege Motions, including reviewing newly-produced discovery materials,



Good Cause, Crime Fraud, and At Issue Exceptions to Claims of Privilege, dated September 30, 2020 [ECF No. 1753]
(together, the “Privilege Motions”).
38
   See Official Committee of Unsecured Creditors’ Reply in Support of Motion to Compel Production of Purportedly
Privileged Documents, or for In Camera Review, Based on Failure of the Sacklers to Demonstrate Documents
Identified on Logs are Privileged, dated November 18, 2020 [ECF No. 2013]; Official Committee of Unsecured
Creditors’ Reply in Support of its Motion to Compel Production of Purportedly Privileged Documents, or for In
Camera Review, Based on Good Cause, Crime Fraud, and at Issue Exceptions to Claims of Privilege, dated November
19, 2020 [ECF No. 2014].


                                                      30
19-23649-rdd       Doc 3212        Filed 07/15/21 Entered 07/15/21 19:07:27                    Main Document
                                              Pg 42 of 79



analyzing how such materials and related evidence would be presented if ultimately set for hearing

and updating privilege log and discovery trackers in connection with the foregoing.

        63.      Finally, this category includes time spent by Akin Gump professionals working

with counsel to the Debtors and the Sacklers in connection with the motion of Dow Jones & Co,

Inc., Boston Globe Media Partners, LLC and Reuters News & Media, Inc. (the “Media

Intervenors”) to intervene in the Chapter 11 Cases and obtain an order unsealing all sealed and

redacted documents filed with the Court, which focused specifically on documents related to the

Privilege Motions. See Motion to Intervene and Unseal Judicial Records by Dow Jones &

Company, Inc., Boston Globe Media Partners, LLC, and Reuters News & Media, Inc., dated

November 23, 2020 [ECF No. 2022] (the “Unsealing Motion”). Prior to the Compensation Period,

Akin Gump professionals negotiated with counsel to the Debtors, the Sacklers, the Non-

Consenting States, the IACs and the Media Intervenors and agreed to a largely consensual

resolution of the Unsealing Motion that provided a procedure for reviewing and unredacting the

briefing and exhibits to the Privilege Motions to the extent possible in an efficient and timely

manner. During the Compensation Period, Akin Gump professionals continued to engaged in a

meet and confer process to resolve disputes regarding redactions proposed by counsel to the

Debtors, the Sacklers and the IACs, which resulted in modifications to the initial proposed

redactions that allowed more material to appear on the public docket. As a result of these efforts

both prior to and during the Compensation Period, less redacted or unredacted versions of most of

the materials pertaining to the Privilege Motions have been filed on the public docket.39


39
   See Stipulation and Agreed Order Regarding Media Intervenors’ Motion to Unseal Materials Filed in Connection
With UCC Privileges Motions, dated December 15, 2020 [ECF No. 2140]; Official Committee of Unsecured Creditors’
Notice of Filing of Seventh Set of Partially Redacted Exhibits to the Declaration of Arik Preis Dated November 18,
2020 [ECF No. 2015], dated March 3, 2021 [ECF No. 2441]; Official Committee of Unsecured Creditors’ Notice of
Filing of Fifth Set of Partially Redacted Exhibits to the Declaration of Mitchell Hurley Dated September 29, 2020
[ECF No. 1754], dated March 3, 2021 [ECF No. 2442]; Official Committee of Unsecured Creditors’ Notice of Filing
of Sixth Set of Partially Redacted Exhibits to the Declaration of Mitchell Hurley Dated September 29, 2020 [ECF No.


                                                       31
19-23649-rdd       Doc 3212       Filed 07/15/21 Entered 07/15/21 19:07:27                   Main Document
                                             Pg 43 of 79



I.      Insurance Issues (Task Code 14)

                             Total Hours                               Fees
                                233.1                               $257,843.00

        64.      This category includes time spent by Akin Gump professionals and

paraprofessionals in connection with the Committee’s ongoing investigation into the scope, value

and limitations of the Debtors’ various insurance policies. In particular, Akin Gump professionals

continued performing comprehensive analyses regarding the potential availability of insurance

coverage for opioid-related claims against the Debtors, including under the Debtors’ directors and

officers, general liability and products liability insurance policies.              In connection with the

foregoing, Akin Gump professionals reviewed thousands of pages of insurance-related documents

produced by the Debtors and other parties in interest.

        65.      This category also includes time spent by Akin Gump professionals during the

Compensation Period in connection with the adversary proceeding commenced by the Debtors,

the Ad Hoc Committee and the Committee on January 29, 2021, captioned Purdue Pharma L.P. v.

AIG Specialty Insurance Company (f/k/a American International Specialty Lines Insurance

Company), Adv. Pro. No. 21-07005 (Bankr. S.D.N.Y. 2021) (the “Insurance Adversary

Proceeding”). In particular, Akin Gump professionals analyzed the various motions filed by

certain insurers in the Insurance Adversary Proceeding, including motions (i) to dismiss for lack

of personal jurisdiction, (ii) to stay claims against insurers in favor of arbitration and (iii) for a

more definite statement, as well as the related memoranda of law and replies in support of such

motions. Akin Gump professionals conducted research related to various issues arising in

connection with these motions and worked with the Committee’s other professionals and counsel


1754], dated March 23, 2021 [ECF No. 2553]; Official Committee of Unsecured Creditors’ Notice of Filing of Eighth
Set of Partially Redacted Exhibits to the Declaration of Arik Preis Dated November 18, 2020 [ECF No. 2015], dated
March 23, 2021 [ECF No. 2554].


                                                       32
19-23649-rdd     Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27             Main Document
                                         Pg 44 of 79



to the Debtors and the Ad Hoc Committee to prepare the briefing in response to such motions.

Akin Gump professionals also coordinated closely with the advisors to the Debtors and the Ad

Hoc Committee to analyze and refine the parties’ strategy in connection with the Insurance

Adversary Proceeding, including participating in settlement negotiations with the Debtors’ various

insurers, and provided the Committee with updates and analyses of such developments.

L.     Adversary Proceedings (Task Code 17)

                         Total Hours                            Fees
                             31.3                            $32,511.50

       66.     This category includes time spent by Akin Gump professionals in connection with

the adversary proceeding commenced by the Debtors on September 18, 2019, captioned Purdue

Pharma L.P. v. Commonwealth of Massachusetts, Adv. Pro. No. 19-08289 (Bankr. S.D.N.Y. 2019)

and matters relating to the Order Pursuant to 11 U.S.C. § 105(a) Granting, in Part, Motion for a

Preliminary Injunction, dated October 11, 2019 [Adv. Pro. No. 19-08289, ECF No. 82] (as

amended, the “Preliminary Injunction”), which stayed all litigation against the Debtors, the

Sacklers and certain related parties for an initial period of 180 days and was subsequently extended

on multiple occasions, including an extension granted on October 30, 2020, which extended the

Preliminary Injunction to March 1, 2021. See Fourteenth Amended Order Pursuant to 11 U.S.C.

§ 105(a) Granting Motion for a Preliminary Injunction [Adv. Pro. No. 19-08289, ECF No. 214].

At the start of the Compensation Period, the Debtors raised with the Committee and certain other

key creditor constituencies the prospect of a further, limited extension of the Preliminary

Injunction to allow for, among other things, continued discussions regarding the proposed

settlement agreement with the Sackler family and certain related entities (the “Shareholder

Settlement Agreement”). Accordingly, Akin Gump professionals analyzed and communicated

with the Committee and the advisors to the Debtors and key creditor constituencies regarding



                                                33
19-23649-rdd    Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27           Main Document
                                        Pg 45 of 79



various considerations related to the Chapter 11 Cases to determine whether and to what extent

such an extension was warranted. As a result, and particularly in light of progress being made in

negotiations with the Sacklers, the Committee determined to support a limited extension of the

Preliminary Injunction through March 24, 2021, which the Court granted on March 1, 2021. See

Fifteenth Amended Order Pursuant to 11 U.S.C. § 105(a) Granting Motion for a Preliminary

Injunction [Adv. Pro. No. 19-08289, ECF No. 282].

       67.     Thereafter, during the Compensation Period, the Debtors sought three additional,

limited extensions of the Preliminary Injunction. Akin Gump professionals discussed the basis for

each such extension with the Committee, the Debtors and key creditor constituencies, and

reviewed and analyzed the various objections filed in connection with the proposed extensions.

See, e.g., Fourth Restatement of Limited Objection and Reservation of Rights of Tennessee Public

Officials in Response to Debtors’ Motion to Continue to Extend the Preliminary Injunction for

Richard Sackler, dated March 19, 2021 [Adv. Pro. No. 19-08289, ECF No. 231]; Limited Objection

of the Ad Hoc Committee on Accountability to Debtors’ Motion to Extend the Preliminary

Injunction, dated March 19, 2021 [Adv. Pro. No. 19-08289, ECF No. 232]; Continuing Objection

and Voluntary Commitment in Response to Purdue’s Motion to Extend the Preliminary Injunction,

dated May 14, 2021 [Adv. Pro. No. 19-08289, ECF No. 262]. Following such discussions and

analysis, the Committee ultimately determined to support these extensions to enable further

progress in negotiations with the Sackler family regarding the Shareholder Settlement Agreement

and Plan. See, e.g., Eighteenth Amended Order Pursuant to 11 U.S.C. § 105(a) Granting Motion

for a Preliminary Injunction, dated May 24, 2021 [Adv. Pro. No. 19-08289, ECF No. 264].

M.     Tax Issues (Task Code 18)

                        Total Hours                          Fees
                           351.8                          $408,809.00



                                               34
19-23649-rdd     Doc 3212        Filed 07/15/21 Entered 07/15/21 19:07:27           Main Document
                                            Pg 46 of 79



        68.     This category includes time spent by Akin Gump professionals reviewing and

analyzing various tax issues affecting unsecured creditors. Among other things, Akin Gump tax

professionals devoted significant effort during the Compensation Period to: (i) ongoing diligence

regarding prior U.S. federal and state tax returns (including such documents as provided by non-

Debtors), distributions, tax distributions and withholdings; (ii) participating in discussions related

to, and evaluating, potential tax consequences of distributions to the Debtors’ direct and indirect

shareholders; (iii) researching, analyzing and advising on potential tax consequences for the

Debtors, IACs, other affiliated entities and various creditors; and (iv) researching and analyzing

potential tax consequences of certain prior transactions and related tax filings and reporting by the

Debtors or their direct and indirect owners.

        69.     The foregoing tasks required review and analysis of significant tax diligence related

to the IACs, the Debtors and other affiliated entities. In light of the unusual structure of many of

the Sacklers’ assets and holdings and the wide scope and variety of prepetition distributions made

by the Debtors, Akin Gump professionals were required to spend significant time conducting legal

research and analysis concerning these and other complex tax-related issues, and communicated

regularly with the Committee’s other professionals and with the advisors to the Debtors and other

interested parties regarding such issues. This category also includes time spent by Akin Gump

professionals analyzing discovery materials related to taxes, identifying missing information and

priority requests and assisting with, drafting and revising correspondence and information requests

related to tax-related issues.

        70.     Finally, Akin Gump tax professionals spent significant time during the

Compensation Period reviewing, analyzing and communicating with the advisors to the Debtors,

the Ad Hoc Committee, the Sacklers and the IACs regarding tax issues arising in connection with




                                                 35
19-23649-rdd     Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27            Main Document
                                          Pg 47 of 79



proposed structures for implementing the Plan, the Shareholder Settlement Agreement and related

documents. Among other things, Akin Gump tax professionals analyzed and commented on the

various tax-related provisions of the Plan—including tax aspects of the Master Disbursement Trust

as defined in the Plan) and the various other trusts established under the Plan—the Disclosure

Statement for Fifth Amended Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P. and

its Affiliated Debtors, dated June 3, 2021 [ECF No. 2983] (the “Disclosure Statement”), the

Shareholder Settlement Agreement and related documents, including credit support agreements

with members of the Sackler family and related entities.

N.     Interaction/Review of Other Opioid Companies and Cases (Task Code 20)

                         Total Hours                            Fees
                            132.5                            $92,560.00

       71.     This category includes time spent by Akin Gump professionals reviewing and

analyzing developments in various opioid litigations pending throughout the country, including

reports in news articles and academic publications, to assess the potential impact of such matters

on the Chapter 11 Cases. Given the wide-ranging nature of the opioid crisis and the numerous

repeat players involved in litigation and/or settlement discussions with multiple defendants in

numerous jurisdictions and throughout the country, tracking and ensuring that the Committee

remains informed with respect to significant developments has been critical to the Committee’s

advisors’ ability to assess issues of vital importance to these cases, including assessment of the

various litigation claims against the Debtors and issues related to intercreditor allocation disputes

and potential settlement and plan structures.

O.     Disclosure Statement/Solicitation/Plan/Confirmation (Task Code 22)

                         Total Hours                            Fees
                           2,700.7                          $3,222,419.50




                                                 36
19-23649-rdd     Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27             Main Document
                                          Pg 48 of 79



       72.     This category includes significant time spent by Akin Gump professionals and

paraprofessionals researching, analyzing and performing diligence in respect of numerous

complex issues relating to the Plan, Disclosure Statement and related documents, including various

iterations of the Plan Supplement Documents. Specifically, during the Compensation Period, Akin

Gump professionals: (i) reviewed and commented on various drafts of the Plan, the Disclosure

Statement, the Plan Supplement Documents and the solicitation materials to be included in creditor

solicitation packages (the “Solicitation Materials”) and worked with the advisors to the Debtors

and various creditor constituencies to address issues arising in connection therewith; (ii) conducted

research regarding various issues related to the Plan and Disclosure Statement; (iii) reviewed each

of the numerous objections to the Disclosure Statement filed by various parties and prepared

summaries of the same for the Committee; (iv) reviewed, commented on and worked with the

Debtors and counsel to various creditor constituencies regarding the Solicitation Materials and

related procedures, including the Solicitation Directive (as defined in the Disclosure Statement);

(v) drafted a letter (the “Plan Support Letter”) expressing the Committee’s position regarding the

Plan, which was ultimately disseminated to all creditors as part of the Solicitation Materials; and

(vi) analyzed and discussed critical issues arising in connection with the forgoing with the

Committee’s other advisors, the Committee and the advisors to the Debtors and other parties in

interest, including preparing presentations and analyses for the Committee regarding the same.

       73.     Specifically, during the Compensation Period, Akin Gump professionals devoted

significant time and attention to analyzing and negotiating the documentation that will bind certain

members of the Sackler family and certain affiliated trusts and entities to make the cash payments

that will fund the various settlements with public and private creditors embodied in the Plan. Akin

Gump also assumed responsibility for coordinating numerous matters among various creditor




                                                 37
19-23649-rdd        Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27          Main Document
                                            Pg 49 of 79



consistencies and professionals in connection with these negotiations, including local counsel in

the jurisdictions relevant to certain key trusts party to the Shareholder Settlement Agreement.

        74.        In addition, Akin Gump professionals continued to perform due diligence regarding

certain Sackler entities and worked with the Sackler families’ counsel and various financial

advisors to understand the assets held by the various entities, trusts and individuals proposed as

obligors under the Shareholder Settlement Agreement and the particular assets proposed as

collateral. Akin Gump professionals, in conjunction with the Committee’s other advisors, also

continued to conduct diligence concerning the Sackler family trusts, including analyzing discovery

materials related to such trusts, and continued to review trust organizational and financial

documents to identify the nature and location of assets held in the trusts. Throughout the

Compensation Period, Akin Gump professionals prepared summaries, analyses and presentation

materials regarding these efforts and responded to questions from members of the Committee

regarding these matters.

        75.        Moreover, Akin Gump professionals and the Committee’s other advisors spent

significant time during the Compensation Period analyzing and discussing with the Committee

various issues concerning the rights and treatment of the various classes of creditors under the

Plan, including the rights of the various creditor trusts created thereunder.          Akin Gump

professionals communicated extensively with the advisors to the Debtors and key creditor

constituencies to help resolve issues arising in connection with documenting the settlement

agreements reached in Phase I Mediation and ensuring that the Plan and related documents

included appropriate protections for the rights of unsecured creditors and the beneficiaries of the

creditor trusts.




                                                  38
19-23649-rdd    Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27            Main Document
                                         Pg 50 of 79



       76.     Finally, during the Compensation Period, Akin Gump professionals expended

significant time drafting and revising the Plan Support Letter. When Akin Gump professionals

began preparing the Plan Support Letter, the Committee hoped and anticipated that it would be

able to support the Plan by the time of the hearing on the Disclosure Statement, but—as noted in

the initial version of the Disclosure Statement filed on March 15—was unable to do so at that time

due to several outstanding unresolved issues. These issues remained unresolved as of the May 24

status conference regarding the Disclosure Statement, and thus Akin Gump professionals prepared

and filed a statement informing the Court and parties in interest of the Committee’s position

regarding the Plan and Disclosure Statement at such time. See Statement of the Official Committee

of Unsecured Creditors in Respect of Disclosure Statement and Solicitation Procedures Motion for

Third Amended Chapter 11 Plan for Purdue Pharma L.P. and its Affiliated Debtors, dated May 24,

2021 [ECF No. 2911]. Because such issues were not resolved until shortly prior to the June 3

hearing at which the Disclosure Statement was finally approved, Akin Gump professionals spent

significant time updating and revising the Plan Support Letter to reflect the numerous

developments that impacted the Committee’s decision regarding whether it would support the

Plan, as well as comments from Committee members, the Debtors and the Court. As discussed on

the record at the June 3, 2021 hearing, the parties ultimately were able to reach agreement on such

issues, which enabled the Committee to support the Plan and resulted in a largely uncontested

Disclosure Statement hearing. Accordingly, the Committee was able to finalize the Plan Support

Letter and recommend that creditors vote in favor of the Plan.

P.     Business Operations (Task Code 31)

                         Total Hours                           Fees
                             10.2                           $13,735.00




                                                39
19-23649-rdd    Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27           Main Document
                                         Pg 51 of 79



       77.     This category includes time spent by Akin Gump professionals in connection with

the Court-appointed monitor (the “Monitor”) overseeing the Debtors’ compliance with their

obligations under the voluntary self-injunction. See Seventh Amended Order Pursuant to 11 U.S.C.

105(a) Granting Motion for a Preliminary Injunction, dated March 4, 2020 [Adv. Pro. No. 19-

08289, ECF No. 143] at 7 and App’x 1.           During the Compensation Period, Akin Gump

professionals reviewed the findings detailed in the Fourth Monitor Report, dated February 3, 2020

[ECF No. 2350] (the “Monitor’s Report”) and discussed the Monitor’s Report in detail with the

Committee. Further, prior to the Compensation Period, President Biden nominated the Monitor,

(then) former United States Secretary of Agriculture Thomas Vilsack, to serve again as the United

States Secretary of Agriculture, requiring his resignation as the Monitor. Thus, during the

Compensation Period, Akin Gump professionals, in coordination with the Committee and other

key creditor constituencies, began discussions regarding Secretary Vilsack’s replacement. Akin

Gump professionals participated in interviews with candidates for the Monitor position and

communicated with the Debtors and key creditor constituencies regarding an appropriate

replacement. Following such interviews and discussions, the parties agreed to appoint Stephen C.

Bullock as Monitor.

       78.     Finally, this category includes time spent by Akin Gump professionals in

connection with the Debtors’ obligations, pursuant to certain regulations promulgated by the Food

and Drug Administration (the “FDA”), to report serious and unexpected adverse events related to

their products. Prior to the Compensation Period, Akin Gump professionals became aware that

certain personal injury claimants that filed proofs of claim in the Chapter 11 Cases were

subsequently contacted by the Debtors as a result of the Debtors’ obligations under FDA

regulations to investigate adverse events and report additional information related to such events




                                               40
19-23649-rdd     Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27            Main Document
                                          Pg 52 of 79



to the FDA. This resulted in confusion among personal injury claimants, including numerous

claimants that are not represented by counsel, regarding whether such outreach related to their

claims in the Chapter 11 Cases.

       79.     To address this issue, Akin Gump professionals worked with the Debtors and their

regulatory counsel to prepare letters to represented and unpresented claimants which explained

that the Debtors’ adverse event reporting communications did not pertain to claims filed in the

Chapter 11 Cases and that no further action from claimants in response to such letters was required.

Akin Gump professionals also worked with the Debtors’ regulatory counsel to request a waiver

from the FDA that would excuse the Debtors from their obligation to contact unrepresented

claimants regarding adverse events during the pendency of the Chapter 11 Cases. During the

Compensation Period, Akin Gump professionals reviewed and responded to correspondence from

claimants regarding this issue and followed up with the Debtors’ advisors regarding the waiver

request, which the FDA granted near the end of the Compensation Period.

Q.     Intellectual Property (Task Code 32)

                         Total Hours                            Fees
                             58.9                            $69,596.50

       80.     This task code includes time spent by Akin Gump professionals and

paraprofessionals in connection with analyzing the Debtors’ patents and patent applications,

intellectual property license and ancillary agreements, intercompany intellectual property

arrangements and related intellectual property issues, district court litigation and parallel

proceedings related to the Debtors’ intellectual property and supporting work streams in other

categories that involved the Debtors’ intellectual property. Specifically, during the Compensation

Period, Akin Gump professionals performed diligence and investigated numerous intellectual

property issues, including, among other things: (i) issues related to patent history, prosecution and



                                                 41
19-23649-rdd     Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27             Main Document
                                         Pg 53 of 79



expiration; (ii) product exclusivity and expiration of patent coverage for the Debtors’ products;

(iii) ongoing, former and potential patent litigation (in particular ongoing patent infringement

litigation and proceedings before the Patent Trial and Appeal Board of the United States Patent

and Trademark Office); and (iv) patent licenses and ancillary agreements covering the Debtors’

past and current product offerings. As the Plan contemplates ongoing operations based on future

expected revenues derived from current and pipeline products, the Committee’s intellectual

property analysis has encompassed ongoing discussions with the Debtors and their advisors

regarding the Debtors’ businesses and operations regarding those products, analyses of the

proposed value of the Debtors’ and the IACs’ patents and the Debtors’ patent portfolio. In addition,

Akin Gump professionals continued their ongoing analysis of the Debtors’ license agreements with

the IACs, as well as the IACs’ intellectual property and licenses, in connection with the

Committee’s evaluation of potential estate causes of action.

R.     Sackler Rule 2004 Discovery (Task Code 33)

                         Total Hours                              Fees
                             73.9                              $78,907.00

       81.     This category includes time spent by Akin Gump professionals obtaining

compulsory discovery from certain parties pursuant to certain discovery orders under Bankruptcy

Rule 2004. See Order Pursuant to Federal Rules of Bankruptcy Procedure 2004 and 9016

Authorizing Examination of Third Parties, dated March 27, 2020 [ECF No. 992]; Order Pursuant

to Federal Rules of Bankruptcy 2004 and 9016 Authorizing Examinations of and Document

Production by Third Parties, dated July 6, 2020 [ECF No. 1340]; Order Pursuant to Federal Rules

of Bankruptcy 2004 and 9016 Authorizing Examinations of Third Parties, dated August 26, 2020

[ECF No. 1622]; Order Pursuant to Federal Rules of Bankruptcy Procedure 2004 and 9016

Authorizing Examination of Certain Former Debtor Executives, Separately Represented Debtor



                                                42
19-23649-rdd     Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27              Main Document
                                          Pg 54 of 79



Personnel, and Norton Rose Fulbright Pursuant to Federal Rules of Bankruptcy Procedure 2004

and 9006, dated October 8, 2020 [ECF No. 1788] (collectively, the “Rule 2004 Orders”). As

detailed above, prior to the Compensation Period, the Committee determined that it was necessary

for its investigation of potential estate causes of action against the Sacklers and related entities to

seek compulsory discovery from certain parties, and thus sought and obtained authorization

through the Rule 2004 Orders to seek such discovery.

       82.     During the Compensation Period, Akin Gump professionals spent time meeting and

conferring with counsel regarding document requests, drafting and responding to correspondence

concerning such document requests and negotiating and drafting stipulations and related schedules

governing the relevant production of documents and privilege logs, including negotiating with the

Sacklers regarding how such motions and evidence would be presented if ultimately set for

hearing. Because the Debtors, the Sacklers and the IACs and related entities continued to produce

documents and privilege logs to the Committee during the Compensation Period, Akin Gump

negotiated a series of stipulations with such parties regarding the use of additional evidence and

exhibits in connection with a potential hearing on the Privilege Motions. See, e.g., Notice of Filing

of Stipulation and Agreed Order Regarding Exhibits for Use at the Hearing on Privilege Motions,

dated February 19, 2021 [ECF No. 2402]; Notice of Filing of Amended Stipulation and Agreed

Order Regarding Exhibits for Use at the Hearing on Privilege Motions, dated March 19, 2021

[ECF No. 2537]; Notice of Filing of Second Amended Stipulation and Agreed Order Regarding

Exhibits for Use at the Hearing on Privilege Motions, dated April 19, 2021 [ECF No. 2664]; Notice

of Filing of Third Amended Stipulation and Agreed Order Regarding Exhibits for Use at the

Hearing on Privilege Motions, dated May 12, 2021 [ECF No. 2851].




                                                  43
19-23649-rdd     Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27             Main Document
                                          Pg 55 of 79


                      ACTUAL AND NECESSARY DISBURSEMENTS

       83.     Akin Gump seeks allowance of reimbursement in the amount of $478,594.23 for

expenses incurred during the Compensation Period in the course of providing professional services

to the Committee. Akin Gump’s disbursement policies pass through all out of pocket expenses at

actual cost or an estimated actual cost when the actual cost is difficult to determine. For example,

as it relates to computerized research, Akin Gump believes that it does not make a profit on that

service as a whole although the cost of any particular search is difficult to ascertain. Other

reimbursable expenses (whether the service is performed by Akin Gump in-house or through a

third party vendor) include, but are not limited to, long-distance calls, overtime meals, deliveries,

court costs, transcript fees, discovery and temporary legal staffing services, travel and clerk fees.

         FACTORS TO BE CONSIDERED IN AWARDING ATTORNEYS’ FEES

       84.     Bankruptcy Code section 330 provides, in relevant part, that the Court may award

to a professional person “reasonable compensation for actual, necessary services rendered[.]” See

11 U.S.C. § 330(a)(1). In turn, Bankruptcy Code section 330 provides as follows:

                In determining the amount of reasonable compensation to be awarded, the
                court shall consider the nature, the extent, and the value of such services,
                taking into account all relevant factors, including –
                           (A) the time spent on such services;
                           (B) the rates charged for such services;
                           (C) whether the services were necessary to the administration of,
                               or beneficial at the time at which the service was rendered
                               toward the completion of, a case under this title;
                           (D) whether the services were performed within a reasonable
                               amount of time commensurate with the complexity,
                               importance, and nature of the problem, issue, or task
                               addressed; and
                           (E) with respect to a professional person, whether the person is
                               board certified or otherwise has demonstrated skill and
                               experience in the bankruptcy field; and




                                                 44
19-23649-rdd      Doc 3212    Filed 07/15/21 Entered 07/15/21 19:07:27            Main Document
                                         Pg 56 of 79



                          (F) whether the compensation is reasonably based on the
                              customary compensation charged by comparably skilled
                              practitioners in cases other than cases under this title.
11 U.S.C. § 330(a)(3).

       85.     The clear congressional intent and policy expressed in Bankruptcy Code section

330 is to provide for adequate compensation to continue to attract qualified and competent

bankruptcy practitioners to bankruptcy cases. In re Drexel Burnham Lambert Grp., Inc., 133 B.R.

13, 20 (Bankr. S.D.N.Y. 1991) (“Congress’ objective in requiring that the market, not the Court,

establish attorneys’ rates was to ensure that bankruptcy cases were staffed by appropriate legal

specialists.”); see also In re Busy Beaver Bldg. Ctrs., Inc., 19 F.3d 833, 850 (3d. Cir. 1994)

(“Congress rather clearly intended to provide sufficient economic incentive to lure competent

bankruptcy specialists to practice in the bankruptcy courts.”) (citations and internal quotation

marks omitted).

       86.     In assessing the “reasonableness” of the fees requested, the Second Circuit has

stated that courts should consider the factors enumerated in Johnson v. Ga. Highway Express, Inc.,

while also incorporating the “lodestar method.” See Arbor Hill Concerned Citizens Neighborhood

Ass’n v. County of Albany and Albany County Bd. of Elections, 522 F.3d 182, 190 (2d Cir. 2007)

(citing Johnson v. Ga. Highway Express, Inc., 488 F.2d 714 (5th Cir.1974), abrogated on other

grounds by Blanchard v. Bergeron, 489 U.S. 87, 92–93, 96 (1989)). The “lodestar method” of

calculating the reasonable fee contemplates “the number of hours reasonably expended . . .

multiplied by a reasonable hourly rate.” See Hensley v. Eckerhart et al., 461 U.S. 424, 433 (1983);

Gisbrecht v. Barnhart, 535 U.S. 789, 801 (2002); Perdue v. Kenny A., 130 S.Ct. 1662, 1672 (2010);

In re Drexel Burnham Lambert Grp., Inc. 133 B.R. 13 (Bankr. S.D. N.Y. 1991). The factors set

forth in Johnson and In re First Colonial Corp. of Am., 544 F.2d 1291, 1298–99 (5th Cir. 1977)




                                                45
19-23649-rdd        Doc 3212         Filed 07/15/21 Entered 07/15/21 19:07:27                      Main Document
                                                Pg 57 of 79



have been adopted by most courts.40 See In re Nine Assocs., Inc., 76 B.R. 943, 945 (S.D.N.Y.

1987) (adopting First Colonial/Johnson analysis); In re Cuisine Magazine, Inc., 61 B.R. 210, 212–

13 (Bankr. S.D.N.Y 1986) (same); Green v. City of New York, 403 Fed. Appx. 626, 629 (2d Cir.

2010) (summary order); see generally 3 COLLIER ON BANKRUPTCY ¶ 330.03[9] (Lawrence P. King

ed., 16th ed. 2016) (describing First Colonial and Johnson as the “leading cases to be considered

in determining a reasonable allowance of compensation”).

         87.      Akin Gump respectfully submits that a consideration of these factors should result

in the Court’s allowance of the full compensation sought in this Application.

                  a. Time and Labor Required. Akin Gump billed a total of 7,238.1 hours of
                     professional services and 1,782.1 hours of paraprofessional and other non-legal
                     services during the Compensation Period. As evidenced by this Application,
                     Akin Gump professionals and paraprofessionals worked diligently and
                     efficiently without unnecessary duplication of efforts throughout the
                     Compensation Period. This is especially clear when considering the nature and
                     complexity of the issues that arose in the Chapter 11 Cases during the
                     Compensation Period. In particular, the Compensation Period involved many
                     material matters and issues that required a favorable resolution for the Debtors’
                     estates and unsecured creditors, including, among other things, the MSGE
                     Group Fee Motion, the Plan, the Plan Supplement Documents, the Disclosure
                     Statement, the Shareholder Settlement Agreement, Phase II Mediation and
                     various matters related to discovery of the Debtors, the Sacklers, the IACs and
                     other parties in connection with the Committee’s analysis of estate causes of
                     action and the Settlement Framework. Akin Gump’s representation of the
                     Committee has required it to balance the need to provide quality services with
                     the need to act quickly and represent the Committee in an effective, efficient
                     and timely manner. Akin Gump submits that the hours spent were reasonable
                     given the size and complexity of the Chapter 11 Cases, the significant—and
                     often urgent—legal and business issues raised and the numerous pleadings filed
                     in the Chapter 11 Cases.

                  b. Novelty and Difficulty of the Questions. Akin Gump tasked knowledgeable
                     attorneys to research, analyze and provide advice on difficult and complex
                     bankruptcy, litigation, corporate, tax, trusts and estates, insurance and other
                     issues. As further described herein, Akin Gump’s teams of skilled practitioners
40
  The factors articulated by the Fifth Circuit in First Colonial were first articulated by the Fifth Circuit in Johnson,
with the First Colonial court adding the factor of the “spirit of economy,” which was later rejected by Congress. See
Stroock & Stroock & Lavan v. Hillsborough Holdings Corp. (In re Hillsborough Holdings Corp.), 127 F.3d 1398,
1403 (11th Cir. 1997).


                                                          46
19-23649-rdd    Doc 3212       Filed 07/15/21 Entered 07/15/21 19:07:27              Main Document
                                          Pg 58 of 79



                  assisted the Committee in analyzing, among other things, novel and/or difficult
                  questions in connection with, among other things, the Plan, the Plan
                  Supplement Documents, the Disclosure Statement, the Shareholder Settlement
                  Agreement, the Solicitation Directive, the MSGE Group Fee Motion, Phase II
                  Mediation, the Omnibus Claims Objection Procedures Motion, the Plan
                  Support Letter, potential estate claims, the Insurance Adversary Proceeding and
                  various tax-related issues.

               c. Skill Requisite to Perform the Legal Services Properly. Akin Gump believes
                  that its recognized expertise in the area of corporate reorganization, its ability
                  to draw from highly experienced professionals in other areas of Akin Gump’s
                  practice and its creative approach to the resolution of complex issues has
                  contributed to the administration of the Chapter 11 Cases and benefited the
                  Debtors and the Committee. Due to the nature and complexity of the legal
                  issues presented by the Chapter 11 Cases, Akin Gump was required to exhibit
                  a high degree of legal skill in areas related to, inter alia, bankruptcy, litigation,
                  tax, labor and corporate transaction matters. Additionally, Akin Gump’s strong
                  working relationship with the legal and financial advisors to other parties in
                  interest enabled Akin Gump to work with such advisors towards a swift,
                  consensual resolution of many of the salient issues in the Chapter 11 Cases.

               d. Preclusion of Other Employment by Applicant Due to Acceptance of the Case.
                  Due to the size of Akin Gump’s financial restructuring and litigation
                  departments, Akin Gump’s representation of the Committee did not preclude
                  its acceptance of new clients, but the demands for immediate and substantive
                  action in the Chapter 11 Cases imposed significant burdens on Akin Gump
                  professionals and paraprofessionals working concurrently on other matters.

               e. Customary Fee. The rates Akin Gump charges for the services rendered by its
                  professionals and paraprofessionals in the Chapter 11 Cases are the same rates
                  Akin Gump charges for professional and paraprofessional services rendered in
                  comparable nonbankruptcy matters. Akin Gump’s fee structure also is
                  equivalent to the fee structure used by Akin Gump for restructuring, workout,
                  bankruptcy, insolvency and comparable matters, as well as similar complex
                  corporate and litigation matters, whether in-court or otherwise, regardless of
                  whether a fee application is required. The firm’s customary hourly rates and
                  rate structure reflect that restructuring and related matters typically involve
                  great complexity, numerous tasks requiring a high level of expertise and severe
                  time pressures, as is the case here. Akin Gump’s rate structure is similar to the
                  rate structure used by other, similar law firms that work on other, similar
                  matters.

               f. Whether the Fee Is Fixed or Contingent. Pursuant to Bankruptcy Code sections
                  330 and 331, all fees sought by professionals employed under Bankruptcy Code
                  section 1103 are contingent pending final approval by the Court, and are subject
                  to adjustment depending upon the services rendered and the results obtained.


                                                 47
19-23649-rdd    Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27             Main Document
                                         Pg 59 of 79



                  The contingency of full and actual compensation to Akin Gump increased the
                  risk Akin Gump was assuming by representing the Committee in the Chapter
                  11 Cases.

               g. Time Limitations Imposed by the Client or Other Circumstances. As previously
                  set forth herein, Akin Gump was required to attend to certain issues arising in
                  the Chapter 11 Cases under compressed timelines. For example, Akin Gump
                  and the Committee’s other advisors were faced with limited time in which to
                  formulate an approach to numerous key case issues, including, among others,
                  various discovery matters and the Privilege Motions, the Plan, the Plan
                  Supplement Documents, the Disclosure Statement and the Shareholder
                  Settlement Agreement, while simultaneously pursuing consensual
                  modifications to or resolutions of such matters. The tremendous efforts of Akin
                  Gump professionals and paraprofessionals in completing this work permitted
                  the Committee to address effectively various issues for the benefit of the
                  Debtors’ unsecured creditors.

               h. Amount Involved and Results Obtained. Akin Gump professionals and
                  paraprofessionals worked diligently to maximize value for the Debtors’ estates
                  and creditors. During the Compensation Period, and as described in the
                  summary of services herein, Akin Gump was instrumental in preserving
                  potential sources of recovery for the benefit of unsecured creditors. In
                  particular, Akin Gump’s efforts in connection with, among other things, the
                  Class Claim Motions and the Bonuses Motion have been instrumental in
                  preserving value for the benefit of all creditor constituencies. Akin Gump
                  submits that the fees requested in this Application are reasonable and
                  appropriate when considering the results obtained on behalf of unsecured
                  creditors as more fully described in the summary of services.

               i. Experience, Reputation and Ability of Attorneys. Akin Gump is an
                  international law firm that consistently is recognized as a top tier law firm in
                  the field of creditors’ rights, business reorganizations and liquidations under
                  chapter 11 of the Bankruptcy Code. During the Compensation Period, Akin
                  Gump solicited the skill and expertise of its professionals and
                  paraprofessionals, a number of which have practiced law for over 20 years in a
                  number of jurisdictions and legal disciplines. Akin Gump professionals have
                  actively represented creditors and creditors’ committees, as well as other parties
                  in interest, in a number of the nation’s largest chapter 11 cases, including In re
                  Sears Holdings Corp., In re Insys Therapeutics, Inc., In re PG&E Corp., In re
                  Nine West Holdings, Inc., In re iHeartMedia, Inc., In re Cumulus Media Inc.,
                  In re Avaya Inc., In re Chassix Holdings, Inc., In re Energy Future Holdings
                  Corp., In re Dynegy Holdings, LLC, In re Nortel Networks Inc., In re
                  Lightsquared Inc., In re Longview Power, LLC, In re Eastman Kodak Company,
                  In re Cal Dive International, Inc., In re Washington Mutual Inc., In re NII
                  Holdings, Inc., In re MPM Silicones, LLC, In re Overseas Shipholding Group,
                  Inc., In re QCE Finance LLC, In re Residential Capital, LLC, In re Solutia,


                                                48
19-23649-rdd     Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27            Main Document
                                          Pg 60 of 79



                   Inc., In re WorldCom, Inc., In re XO Communications, Inc., In re Tower
                   Automotive LLC, In re VeraSun Energy Corp. and many others. Akin Gump’s
                   extensive experience enables it to perform the services described herein
                   competently and expeditiously. In addition to its expertise in the area of
                   corporate reorganization, Akin Gump has called upon the expertise of its
                   partners and associates in other practice areas to perform the wide-ranging
                   scope of the legal work necessitated by the Chapter 11 Cases, as described
                   above.

               j. “Undesirability” of the Cases. This factor is not applicable to the Chapter 11
                  Cases.

               k. Nature and Length of Professional Relationship. Akin Gump has been
                  rendering professional services to the Committee since it was selected as
                  counsel to the Committee on September 26, 2019.

       88.     For the reasons set forth above, the services rendered by Akin Gump were necessary

and beneficial to the Committee and consistently performed in a timely manner. The compensation

sought in this Application is reasonable in light of the value of such services to the Committee and

all unsecured creditors, Akin Gump’s demonstrated skill and expertise in the bankruptcy field (as

well as other areas of expertise relevant to the Chapter 11 Cases) and the customary compensation

charged by comparably skilled practitioners at Akin Gump. Accordingly, Akin Gump respectfully

submits that the Court should approve the compensation for professional services and

reimbursement of expenses sought herein.

       89.     No agreement or understanding exists between Akin Gump and any other person

for the sharing of any compensation to be received for professional services rendered or to be

rendered in connection with the Chapter 11 Cases. No prior application has been made in this

Court or in any other court for the relief requested herein as it relates to the Compensation Period.

       ATTORNEY STATEMENT PURSUANT TO U.S. TRUSTEE GUIDELINES

       90.     The following is provided in response to the request for additional information set

forth in ¶ C.5 of the U.S. Trustee Guidelines.



                                                 49
19-23649-rdd    Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27              Main Document
                                         Pg 61 of 79



Question:      Did you agree to any variations from, or alternatives to, your standard or customary
               billing rates, fees or terms for services pertaining to this engagement that were
               provided during the application period? If so, please explain.

Response:      No.

Question:      If the fees sought in this fee application as compared to the fees budgeted for the
               time period covered by this fee application are higher by 10% or more, did you
               discuss the reasons for the variation with the client?

Response:      Not applicable.

Question:      Have any of the professionals included in this fee application varied their hourly
               rate based on the geographic location of the bankruptcy case?

Response:      No.

Question:      Does the fee application include time or fees related to reviewing or revising time
               records or preparing, reviewing, or revising invoices? (This is limited to work
               involved in preparing and editing billing records that would not be compensable
               outside of bankruptcy and does not include reasonable fees for preparing a fee
               application.). If so, please quantify by hours and fees.

Response:      Yes. During the Compensation Period, 130.0 hours and $107,798.00 in fees were
               spent reviewing time records for compliance with the Fee Guidelines.

Question:      Does this fee application include time or fees for reviewing time records to redact
               any privileged or other confidential information? If so, please quantify by hours
               and fees.

Response:      See above.

Question:      If the fee application includes any rate increases since retention: (i) Did your client
               review and approve those rate increases in advance? (ii) Did your client agree when
               retaining the law firm to accept all future rate increases? If not, did you inform
               your client that they need not agree to modified rates or terms in order to have you
               continue the representation, consistent with ABA Formal Ethics Opinion 11-458?

Response:      Akin Gump disclosed to the Committee the hourly rates charged at the time of its
               retention and the hourly rates to be charged beginning in January 2020 in the Akin
               Retention Application, to which the Committee agreed. On December 17, 2020,
               Akin Gump filed a notice disclosing to the Committee and other parties in interest
               that its hourly rates would be adjusted, in accordance with its customary practice,
               effective as of January 1, 2021. See Fourth Supplemental Declaration of Arik Preis
               in Support of the Application of the Official Committee of Unsecured Creditors of
               Purdue Pharma, L.P., et al. to Retain and Employ Akin Gump Strauss Hauer &



                                                 50
19-23649-rdd     Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27        Main Document
                                         Pg 62 of 79



               Feld LLP, Nunc Pro Tunc, to September 26, 2019, dated December 17, 2020 [ECF
               No. 2151].

                                 RESERVATION OF RIGHTS

       To the extent that there are services rendered or expenses incurred that relate to the

Compensation Period but were not processed prior to the preparation of the Application, Akin

Gump reserves the right to request additional compensation for such services and reimbursement

of such expenses in a future application.



                          [Remainder of Page Left Blank Intentionally]




                                              51
19-23649-rdd     Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27             Main Document
                                         Pg 63 of 79



                                         CONCLUSION

       WHEREFORE, Akin Gump respectfully requests: (i) an interim allowance of

compensation for professional services rendered during the Compensation Period in the amount of

$8,389,582.50 and expense reimbursement in the amount of $478,594.23; (ii) the allowance of

such compensation for professional services rendered and reimbursement of actual and necessary

expenses incurred be without prejudice to Akin Gump’s right to seek additional compensation for

services performed and expenses incurred during the Compensation Period which were not

processed at the time of the Application; and (iii) such other and further relief as the Court deems

just, proper and equitable.



  Dated: New York, New York             AKIN GUMP STRAUSS HAUER & FELD LLP
         July 15, 2021
                                        By: /s/ Arik Preis
                                        Ira S. Dizengoff
                                        Arik Preis
                                        Mitchell Hurley
                                        Sara L. Brauner
                                        Edan Lisovicz
                                        One Bryant Park
                                        New York, New York 10036
                                        Telephone: (212) 872-1000
                                        Facsimile: (212) 872-1002
                                        idizengoff@akingump.com
                                        apreis@akingump.com
                                        mhurley@akingump.com
                                        sbrauner@akingump.com
                                        elisovicz@akingump.com

                                       Counsel to the Official Committee of Unsecured Creditors of
                                        Purdue Pharma, L.P., et al.




                                                52
19-23649-rdd   Doc 3212   Filed 07/15/21 Entered 07/15/21 19:07:27   Main Document
                                     Pg 64 of 79



                                   EXHIBIT A

                          CERTIFICATION OF ARIK PREIS
19-23649-rdd         Doc 3212       Filed 07/15/21 Entered 07/15/21 19:07:27                    Main Document
                                               Pg 65 of 79



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                  :
    In re:                                                        :    Chapter 11
                                                                  :
    PURDUE PHARMA L.P., et al.,                                   :    Case No. 19-23649 (RDD)
                                                                  :
                                   Debtors.1                      :    (Jointly Administered)
                                                                  :

    CERTIFICATION UNDER THE FEE GUIDELINES IN RESPECT OF THE FOURTH
    INTERIM FEE APPLICATION OF AKIN GUMP STRAUSS HAUER & FELD LLP AS
     COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF
      PURDUE PHARMA L.P., ET AL., FOR ALLOWANCE OF COMPENSATION FOR
        SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES FOR THE
       PERIOD OF FEBRUARY 1, 2021 THROUGH AND INCLUDING MAY 31, 2021

             I, Arik Preis, hereby certify that:

             1.     I am a partner with Akin Gump,2 with responsibility for the Chapter 11 Cases of

the above captioned Debtors. Akin Gump is counsel to Official Committee of Unsecured Creditors

of Purdue Pharma, L.P. and its affiliated debtors and debtors in possession (collectively, the

“Debtors”).

             2.     In accordance with the Fee Guidelines, this certification is made with respect to the

Application for interim allowance of compensation and reimbursement of expenses incurred

during the Compensation Period.

             3.     In respect of section B.1 of the Local Guidelines, I certify that:

                    a.      I have read the Application;

1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF L.P. (0495), SVC Pharma L.P. (5717) and SVC
Pharma Inc. (4014).
2
  Capitalized terms used herein but otherwise not defined shall have the meanings ascribed to such terms in the
Application.
19-23649-rdd    Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27              Main Document
                                         Pg 66 of 79



               b.     to the best of my knowledge, information and belief formed after reasonable
                      inquiry, the fees and disbursements sought fall within the Fee Guidelines;
               c.     the fees and disbursements sought are billed at rates in accordance with
                      those customarily charged by Akin Gump and generally accepted by Akin
                      Gump’s clients; and
               d.     in providing a reimbursable service, Akin Gump does not make a profit on
                      that service, whether the service is performed by Akin Gump in-house or
                      through a third party.

       4.      In accordance with section B.2 of the Local Guidelines and as required by the

Interim Compensation Order, I certify that Akin Gump has complied with those provisions

requiring it to provide the Debtors and the Committee with a statement of Akin Gump’s fees and

disbursements accrued during the previous month, although, due to administrative limitations,

such statements were not always provided within the timeframe set forth in the Local Guidelines

or the Interim Compensation Order.

       5.      In respect of section B.3 of the Local Guidelines, I certify that the Debtors, the U.S.

Trustee and the members of the Committee are each being provided with a copy of the Application.


  Dated: New York, New York                           By: /s/ Arik Preis
         July 15, 2021                                    Arik Preis
19-23649-rdd   Doc 3212   Filed 07/15/21 Entered 07/15/21 19:07:27   Main Document
                                     Pg 67 of 79

                                    EXHIBIT B

        CUSTOMARY AND COMPARABLE COMPENSATION DISCLOSURE
19-23649-rdd        Doc 3212        Filed 07/15/21 Entered 07/15/21 19:07:27                     Main Document
                                               Pg 68 of 79



                                            Blended Hourly Rates
                                               Billed by Non-FR
                                               Timekeepers for                       Billed in this
        Category of Timekeeper                 Preceding Year1                       Application
                 Partner                            $1,091.00                         $1,381.04
        Senior Counsel & Counsel                     $862.35                          $1,036.34
                Associate                            $636.86                           $761.03
            Paraprofessional                         $244.44                           $360.81
                  Other                              $539.24                           $418.68
            All Timekeepers                          $822.89                           $930.09
               Aggregated




1
  Consistent with U.S. Trustee Guidelines, this column discloses the blended hourly rate for the aggregate of all
timekeepers in the domestic offices of Akin Gump in which timekeepers collectively billed more than 10% of the
hours to these cases during the Compensation Period (i.e., New York and Washington, D.C.), segregated by category,
and excluding all data from timekeepers practicing primarily in the financial restructuring group. This data is based
on information from a rolling 12-month period ending May 31, 2021.
19-23649-rdd   Doc 3212   Filed 07/15/21 Entered 07/15/21 19:07:27   Main Document
                                     Pg 69 of 79



                                    EXHIBIT C

                SUMMARY OF COMPENSATION BY TIMEKEEPER
19-23649-rdd       Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27    Main Document
                                           Pg 70 of 79

                                       Year of                   Total       Total
       Partners          Department Admission    Rate            Hours   Compensation
 Sara Brauner             Financial     2011   $1,265.00           566.9   $717,128.50
                         Restructuring
 Cono Carrano             Intellectual       1994    $1,235.00        6.7       $8,274.50
                           Property
 Olivier De Moor              Tax            2009    $1,235.00      48.4       $59,774.00
 Ira Dizengoff            Financial          1992    $1,655.00      19.4       $32,107.00
                         Restructuring
 Shawn Hanson               Litigation       1983    $1,195.00      43.3       $51,743.50
 Mitchell Hurley            Litigation       1997    $1,655.00     237.2      $392,566.00
 Howard Jacobson               Tax           1979    $1,310.00     141.9      $185,889.00
 Stephen Kho              International      1998    $1,330.00      12.1       $16,093.00
                              Trade
 Jeffrey Kochian          Corporate          2000    $1,450.00      39.2       $56,840.00
 Eli Miller               Corporate          2009    $1,135.00     449.4      $510,069.00
 Arik Preis               Financial          2001    $1,655.00     578.4      $957,252.00
                         Restructuring
 Corey Roush               Litigation        2000    $1,195.00       6.3        $7,528.50
 Elizabeth Scott           Litigation        2007    $1,135.00      93.4      $106,009.00
 Joseph Sorkin             Litigation        2001    $1,425.00      77.6      $110,580.00
 David Vondle             Intellectual       2002    $1,175.00      89.9      $105,632.50
                           Property
 Scott Welkis                 Corporate      1997    $1,450.00      240.3     $348,435.00
 Partner Total                                                    2,677.7   $3,697,999.00
  Senior Counsel &                          Year of              Total       Total
       Counsel           Department        Admission   Rate      Hours   Compensation
 Melissa Gibson          Intellectual        2010    $1,005.00     175.4   $176,277.00
                          Property
 Elizabeth Harris             Tax            1987    $1,125.00     186.9      $210,262.50
 Matthew Hartman          Intellectual       2010    $1,000.00      77.9       $77,900.00
                           Property
 Kristi Kirksey               Tax            2014    $1,045.00      70.0       $73,150.00
 Edan Lisovicz            Financial          2014    $1,045.00     464.7      $485,611.50
                         Restructuring
 Matthew Lloyd            Litigation         2012     $980.00       27.9       $27,342.00
 Anthony Loring           Financial          2017    $1,010.00      85.0       $85,850.00
                         Restructuring
 Clayton Matheson             Litigation     2010    $1,000.00      24.6       $24,600.00
 Brennan Meier                Litigation     2012     $980.00       68.1       $66,738.00
 Erin Parlar                  Litigation     2015    $1,005.00      68.4       $68,742.00
 Nicholas Petree              Litigation     2012     $980.00       97.6       $95,648.00
 Katherine Porter             Litigation     2011    $1,145.00     144.1      $164,994.50
19-23649-rdd     Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27    Main Document
                                         Pg 71 of 79

 Jillie Richards            Litigation    2007     $935.00        17.8       $16,643.00
 Peretz Riesenberg             Tax        2016     $985.00        14.7       $14,479.50
 J. Matthew Schmitten       Litigation    2020     $935.00         9.3        $8,695.50

 M. Todd Tuten           Public Law       N/A     $1,095.00         7.8       $8,541.00
                         and Policy
 Jonathan Underwood      Intellectual     2014     $935.00        63.4       $59,279.00
                          Property
 Molly Whitman              Litigation    2013     $960.00        24.7       $23,712.00
 Dennis Windscheffel        Litigation    2004    $1,020.00      251.9      $256,938.00

 Senior Counsel & Counsel Total                                 2,019.0   $2,092,830.00

                                      Year of                 Total       Total
      Associates        Department Admission        Rate      Hours   Compensation
 Sudhana Bajracharya       Health      2018        $785.00      113.2    $88,862.00
 Brooks Barker           Financial     2018        $895.00      234.1   $209,519.50
                        Restructuring
 Megi Belegu             Litigation       2020     $695.00       297.2      $206,554.00
 Marc Caplan                 Tax          2019     $785.00        23.2       $18,212.00
 Alan Carrillo           Financial        2018     $735.00         5.1        $3,748.50
                        Restructuring
 Jess Coleman            Financial        2020     $735.00       104.5       $76,807.50
                        Restructuring
 Sanzana Faroque         Corporate        2020     $695.00        41.4       $28,773.00
 Madison Gardiner        Financial        2020     $735.00        58.3       $42,850.50
                        Restructuring
 Lisa Garrett            Corporate        2017     $785.00        46.2       $36,267.00
 Patrick Glackin          Litigation      2019     $770.00        29.6       $22,792.00
 Nina Goepfert            Litigation      2018     $855.00         9.0        $7,695.00
 Tania Iakovenko-       International     2019     $650.00       112.4       $73,060.00
 Grässer                    Trade
 Srishti Kalro              Litigation    2012     $940.00        69.6       $65,424.00
 Rachel Kurzweil             Health       2015     $870.00        10.3        $8,961.00
 Joseph Lumley              Corporate     2020     $855.00        25.8       $22,059.00
 McKenzie Miller            Litigation    2020     $625.00       222.4      $139,000.00
 Mouna Moussaoui            Litigation    2018     $770.00         5.7        $4,389.00
 Oluwaremilekun             Litigation    2020     $625.00        18.4       $11,500.00
 Ojurongbe
 Jennifer Poon           Litigation       2016     $940.00        44.3       $41,642.00
 James Salwen            Financial        2017     $895.00       511.4      $457,703.00
                        Restructuring


                                            2
19-23649-rdd       Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27    Main Document
                                           Pg 72 of 79

 Anthony Sierra           Intellectual       2019      $625.00     144.1       $90,062.50
                           Property
 Joshua Tate              Litigation         2019      $625.00      20.4       $12,750.00
 Izabelle Tully           Litigation         2020      $695.00     215.3      $149,633.50
 Grace Zhu                Financial          2021      $650.00     187.3      $121,745.00
                         Restructuring
 Associate Total                                                  2,549.2   $1,940,010.00

 Staff Attorneys and                        Year of              Total       Total
  Paraprofessionals      Department        Admission    Rate     Hours   Compensation
 Anna Anisimova          Law Clerk,          N/A       $360.00     111.4    $40,104.00
                          Litigation
 Frank Castro                 Paralegal,     N/A       $370.00     184.3       $68,191.00
                              Litigation
 Daniel Chau              EDiscovery         N/A       $390.00     142.1       $55,419.00
 Suzanne Csizmadia         Paralegal,        N/A       $350.00     117.0       $40,950.00
                          Intellectual
                           Property
 Sallie Henry                 Paralegal,     N/A       $370.00      61.7       $22,829.00
                              Corporate
 Kareen Ejoh                  Paralegal,     N/A       $300.00      81.5       $24,450.00
                              Litigation
 Rachael Fizette          Paralegal,         N/A       $245.00      12.5        $3,062.50
                          Financial
                         Restructuring
 Amy Laaraj                   Paralegal,     N/A       $370.00     474.6      $175,602.00
                              Litigation
 Brenda Kemp              Paralegal,         N/A       $390.00      10.2        $3,978.00
                          Financial
                         Restructuring
 Dagmara Krasa-           Paralegal,         N/A       $440.00     232.6      $102,344.00
 Berstell                 Financial
                         Restructuring
 Jennifer Langmack            Paralegal,     N/A       $370.00      16.7        $6,179.00
                              Litigation
 Donna Moye                    Practice      2001      $545.00      56.4       $30,738.00
                              Attorney,
                              Litigation
 Kelsey Robins            Paralegal,         N/A       $245.00        7.6       $1,862.00
                          Financial
                         Restructuring
 Gisselle Singleton       EDiscovery         N/A       $390.00      64.1       $24,999.00
 Risa Slavin               Paralegal,        N/A       $410.00      22.0        $9,020.00
                           Litigation
                                                3
19-23649-rdd     Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27    Main Document
                                         Pg 73 of 79

 Camille                    Paralegal,    N/A      $230.00       109.1       $25,093.00
 Schoonmaker                Litigation
 Bennett Walls              Paralegal,    N/A      $230.00        15.7        $3,611.00
                            Litigation
 Elizabeth Watson           Paralegal,    N/A      $260.00        16.9        $4,394.00
                            Corporate
 Karen Woodhouse             Practice     2003     $420.00        37.9       $15,918.00
                            Attorney,
                            Litigation

 Staff Attorneys and Paraprofessional Total                     1,774.3     $658,743.50
 Total Hours / Fees Requested                                   9,020.2   $8,389,582.50




                                              4
19-23649-rdd   Doc 3212   Filed 07/15/21 Entered 07/15/21 19:07:27   Main Document
                                     Pg 74 of 79


                                    EXHIBIT D

  SUMMARY OF COMPENSATION BY TASK CODE AGAINST BUDGETED HOURS
                           AND FEES
19-23649-rdd      Doc 3212      Filed 07/15/21 Entered 07/15/21 19:07:27               Main Document
                                           Pg 75 of 79



 Task     Task Code Category          Hours Budgeted    Amount Budgeted         Actual Actual Amount
 Code                                  (Low – High)      (Low – High)           Hours
  2   General Case Administration             75–125        $48,750–$81,250          91   $56,008.50
  3   Akin Gump Fee                          300–400      $255,000–$340,000       266.5  $224,518.00
      Application/Monthly Billing
      Reports
  4   Analysis of Other Professionals         75–150        $71,250–$142,500      117.2     $111,503.00
      Fee Applications/Reports

   6  Retention of Professionals            150–250         $75,000–$125,000      182.2      $85,610.00
   7  Creditors Committee                   400–600        $500,000–$750,000      465.5     $540,104.50
      Meetings/Meetings (including
      341 Meetings)
   8  Hearings and Court                    150–300        $187,500–$375,000      192.7     $231,731.50
      Matters/Court Preparation
  12 General Claims                         100–200        $107,500–$215,000      110.2     $117,806.50
      Analysis/Claims Objections
  13 Analysis of Pre-Petition           3,000–5,000     $2,250,000–$3,750,000    3,966.0   $2,803,143.50
      Transactions
  14 Insurance Issues                       200–400        $220,000–$440,000      233.1     $257,843.00
  16 Automatic Stay Issues                    25–50          $30,000–$60,000       35.2      $41,360.00
  17 Adversary Proceedings                   50–100         $55,000–$110,000       31.3      $32,511.50
      (including Preliminary
      Injunction Motion)
  18 Tax Issues                             300–400        $360,000–$480,000      351.8     $408,809.00
  20 Interaction with/Review of             150–250        $105,000–$175,000      132.5      $92,560.00
      Other Opioid Companies and
      Cases
  21 Exclusivity                               5–10             $3,750–$7,500        0.8         $588.00
  22 Disclosure Statement/                2000–4000     $2,400,000–$4,800,000   2,700.70   $3,222,419.50
      Solicitation/Plan/Confirmation
  23 Asset Dispositions/363 Asset              0–25            $0.00–$37,500         0.5        $827.50
      Sales/Bidding Procedures
  31 Business Operations                      25–75          $35,000–$105,000       10.2     $13,735.00
  32 Intellectual Property                   50–100          $60,000–$120,000       58.9     $69,596.50
  33 Sackler Rule 2004 Discovery             75–150          $78,750–$157,500       73.9     $78,907.00
 TOTAL                                 7,130–12,585    $6,842,500–$12,271,250   9,020.20   $8,389,582.50
19-23649-rdd   Doc 3212   Filed 07/15/21 Entered 07/15/21 19:07:27   Main Document
                                     Pg 76 of 79



                                    EXHIBIT E

                    SUMMARY OF EXPENSES BY CATEGORY
19-23649-rdd   Doc 3212     Filed 07/15/21 Entered 07/15/21 19:07:27    Main Document
                                       Pg 77 of 79



                       Disbursement Activity                      Amount ($)
 Computerized Legal Research - Lexis - In Contract 30% Discount       $1,463.22
 Computerized Legal Research - Westlaw - In Contract 30%              $4,432.21
 Discount
 Computerized Legal Research - Courtlink- In Contract 50%                $3,000.94
 discount
 Computerized Legal Research - Other                                     $1,567.00
 Courier Service/Messenger Service - Off Site                              $206.30
 Court Costs                                                               $770.00
 Document Retrieval                                                        $179.00
 Meals - Overtime                                                           $25.00
 Meals (100%)                                                               $20.00
 Postage                                                                    $15.31
 Professional Fees - Legal                                             $464,015.04
 Research                                                                  $717.43
 Telephone - Long Distance                                               $1,120.00
 Transcripts                                                               $192.00
 Travel - Ground Transportation                                            $583.89
 Local Transportation - Overtime                                           $286.89
 Total Expenses Requested:                                             $478,594.23
19-23649-rdd   Doc 3212   Filed 07/15/21 Entered 07/15/21 19:07:27   Main Document
                                     Pg 78 of 79



                                    EXHIBIT F

                                 STAFFING PLAN
19-23649-rdd   Doc 3212   Filed 07/15/21 Entered 07/15/21 19:07:27   Main Document
                                     Pg 79 of 79



                              Number of Timekeepers
                            Expected to Work on Matter
                             During the Compensation      Average Hourly
 Category of Timekeeper               Period                   Rate
 Partner                                15                  $1,350.00
 Senior Counsel and                     20                  $1,025.00
 Counsel
 Associate                             25                     $775.00
 Staff Attorneys and                   20                     $350.00
 Paraprofessionals
